 631320 NLRB No. 13FORMOSA PLASTICS CORP., LOUISIANA1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In sec. III,C of his decision, the judge incorrectly cited a chargein Case 15±CB±3814 filed by the Respondent against the Union onJanuary 21, 1993.In sec. III,G,2,b,(2) of his decision, the judge recommended dis-missal of allegations that the Respondent violated Sec. 8(a)(3) and
(1) by the ``non-bulletin board changes'' that the Respondent made
on May 24, 1993. We find that the alleged unlawful changes to
which the judge referred in his dismissal were not so limited. They
included a change in the Respondent's bulletin board policy. Thus,
the latter was also not unlawful under Sec. 8(a)(3).In adopting the judge's finding that the Respondent violated Sec.8(a)(3) and (1) by issuing warnings to and suspending Union Presi-
dent Donald McLean, we do not rely on any suggestion by the judge
that an earlier incident of sexual harassment involving one of the Re-
spondent's managers was more serious than the one allegedly in-
volving McLean.2Member Cohen does not necessarily agree that an isolated prohi-bition of conduct constitutes the promulgation of a ``rule.'' Inasmuch
as the Respondent does not raise this point, however, Member
Cohen adopts pro forma the judge's finding that a rule was promul-
gated.Formosa Plastics Corporation, Louisiana and Gen-eral Truck Drivers, Warehousemen and Help-
ers Local No. 5, International Brotherhood of
Teamsters, AFL±CIO. Cases 15±CA±12162±1,15±CA±12177, 15±CA±12231±1, 15±CA±12394,
and 15±CA±12397January 3, 1996DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn July 20, 1994, Administrative Law Judge Rich-ard J. Linton issued the attached decision. The General
Counsel, the Charging Party, and the Respondent filed
exceptions and supporting briefs, and the Respondent
filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record and the deci-sion in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this deci-
sion.1. The judge recommended dismissal of allegationsthat the Respondent violated Section 8(a)(1) by pro-
mulgation and maintenance of a rule that prohibited all
handbilling and distribution of literature on company
property. We reverse.On September 15, 1993, the Respondent's generalmanager, Alden L. Andre, distributed a memorandum
to employees discussing the upcoming unfair labor
practice hearing in the instant proceeding. At a nego-
tiating session held on the same day, Union Business
Agent Doug Partin, having read the memo and taking
issue specifically with Andre's representation that thehearing would not be a ``trial,'' asked the Respond-ent's administration manager, Patrick L. Loupe, wheth-
er he could distribute a written response (i.e., a hand-
bill) to employees. After conferring with his attorney
during a recess, Loupe told Partin that the answer was
``no.'' Union Steward Ratcliff, who also expressed dis-
agreement with the Respondent's memo, then asked
whether he could distribute a response, and Loupe
again replied in the negative. Either Ratcliff or another
union negotiator then asked whether the Union could,
as an alternative to handbilling distribution, post a let-
ter on the bulletin board. Loupe responded that there
was a procedure for that. The matter was not raised
again at that session or in subsequent negotiations.The judge found that the Respondent announced anew rule that in effect prohibited handbilling at the
front gate, on the Respondent's property.2The judgefound that the Respondent did not enforce the rule in
a disparate manner. We agree. As discussed below,
however, we find that the rule was promulgated for
unlawful reasons, and that it is unlawfully broad. The
judge found that the Respondent had not previously
maintained a no-distribution rule or policy. To the con-
trary, he found that, for as long as it has owned the
plant, the Respondent has sanctioned handbilling at its
main entrance. For example, in the presence of super-
visors and managers, union representatives and em-
ployees had handbilled without interference while
standing at the guard shack at the main entrance to the
plant. This occurred at various times over the past 12
years. Similarly, in the latter part of 1992, one union
steward was given permission by Administration Man-
ager Loupe to handbill at the gate so long as he did
not aggravate employees passing through. Finally,
about a week before the decertification election, a su-
pervisor approached then-Union President Donald
McLean and Union Steward Ratcliff, both employees,
at the main gate and asked for a copy of the handbill
they were distributing there. The supervisor then deliv-
ered to General Manager Andre two copies of the
handbill he had received from the union representa-
tives.In sum, the Respondent did not have a prior ban ondistribution in nonwork areas. The judge found that the
genesis of the instant rule was a request by union rep-
resentatives to reply to the Respondent's literature con-
cerning the unfair labor practice hearing. When an em-
ployer promulgates such a rule in direct response to
union activity, as the Respondent has done here, it un-
lawfully interferes with protected Section 7 rights. See
Pedro's Restaurant, 246 NLRB 567, 570, 573 (1979). 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Weinreb Management, 292 NLRB 428 (1989), contrasted by thejudge, does not suggest otherwise. In Weinreb, the Board found thatan employer who sought unsuccessfully to obtain a written release
of an employee's claim for lost wages, which had been the issue of
a pending grievance, violated the Act by not including the union in
the discussions. The same result obtains here, where the Respondent
in fact adjusted at least part of the disputeÐBledsoe's current em-
ployment statusÐwithout including the Union. See Gratiot Commu-nity Hospital, 312 NLRB 1075, 1080 (1993) (``Indeed, a representa-tive's right not to be bypassed ... is explicitly protected by the

proviso to Section 9(a) ....'')
Accordingly, we find that the Respondent has violatedSection 8(a)(1).Further, quite apart from its unlawful promulgation,the rule is substantively unlawful. An employer may
lawfully maintain a rule forbidding employees to dis-
tribute union literature in working areas, but a broad
rule banning distribution during nonworking time in
nonworking areas of the plant is presumptively invalid.
Stoddard-Quirk Mfg. Co., 138 NLRB 615, 616, 621(1962). The Respondent's blanket denial of permission
for the employee union representatives to distribute
their literature anywhere at the plant is thus presump-
tively invalid on its face. Nor has the Respondent re-
butted the presumption by showing that the rule was
established in order to maintain production and dis-
cipline.2. The judge found that the evidence failed to matchthe allegation that the Respondent violated Section
8(a)(5) by bypassing the Union and dealing directly
with unit employees by soliciting employee Michael A.
Bledsoe to settle a grievance.Bledsoe was discharged in June 1992. A grievancewas filed on his behalf, and it was arbitrated in May
1993. The following month, while the case was pend-
ing before the arbitrator, the Respondent's administra-
tion manager, Loupe, phoned Bledsoe, telling him that
Loupe had something that would be beneficial to him
if he met Loupe at his office the following morning.
The Respondent did not inform the Union about the
meeting. The following day, Loupe met with Bledsoe
and offered him his old job back without backpay.
Loupe stated that, if Bledsoe had not received bad ad-
vice from the Union and if Loupe had known all the
facts that had been raised in the arbitration, he would
not have been discharged. Staff Manager Roger
Massey and other supervisors then joined the meeting.
Massey advised Bledsoe that, should a similar incident
occur in the future, he should tell everything. Massey
repeated Loupe's remark that the Union had given
Bledsoe bad advice by telling him not to tell every-
thing. The following day, Bledsoe accepted the offer of
reinstatement after speaking with the Union, and the
parties agreed to notify the arbitrator that the issue of
reinstatement was no longer before him, and that he
should decide the case only as to whether the Re-
spondent was obligated to pay Bledsoe backpay.The judge found that the Respondent did not settle,or attempt to settle, the Bledsoe grievance by meeting
with him. The judge reasoned that the offer of rein-
statement was not conditioned on Bledsoe's withdraw-
ing the grievance from the arbitrator. The judge there-
fore concluded that the Respondent had not engaged in
direct dealing or bypassing the exclusive representa-
tive. We disagree.An employer violates Section 8(a)(5) by (1) adjust-ing an employee's grievance without permitting thecollective-bargaining representative an opportunity tobe present, as required by the second proviso to Sec-
tion 9(a); and (2) conduct that undermines a bargaining
representative's statutory authority and denigrates the
collective-bargaining relationship. See Postal Service,268 NLRB 876, 877±878 (1984). Here, Bledsoe's dis-
charge grievance, which was before the arbitrator, was
being handled by the Union pursuant to the grievance-
arbitration provisions of the expired contract. Nonethe-
less, the Respondent met directly with Bledsoe to ad-
just the matter in part, without informing the Union,
much less offering it an opportunity to be present at
the meeting. Moreover, the Respondent's repeated
counsel to Bledsoe that the Union had given him bad
advice undermined the Union's statutory authority. Ac-
cordingly, the Respondent bypassed the Union and
dealt directly with its employees in violation of Sec-
tion 8(a)(5) of the Act.33. On May 24, 1993, the Respondent rescinded im-proved terms and conditions of employment that it had
instituted on the prior October 1 under the mistaken
impression that the Union's membership had ratified a
contract containing the improvements. Also on May
24, the Respondent also made other changes that did
not reflect a return to the terms and conditions of em-
ployment existing before October 1. Among these was
a freeze in the pay of employees assigned to the
VCM±I plant. The judge found that, because the
VCM±I plant had been closed for modernization and
because the management-rights provisions of the ex-
pired contract gave the Respondent the authority to op-
erate the plant, the Respondent was privileged unilater-
ally to freeze the pay of these employees. We disagree.Although the temporary closure of the VCM±I plantfor repairs may have been, as the judge termed it, an
``operations matter,'' it was not within management's
discretion, once it reassigned the VCM±I employees to
other work within the plant, to freeze their wages uni-
laterally. Wages are undisputedly a mandatory subject
of bargaining that survived the expiration of the 1989±
1992 contract. Accordingly, the Respondent was obli-
gated to give the Union notice and opportunity to bar-
gain over the matter. Having failed to do so, it violated
Section 8(a)(5) and (1) of the Act.We disagree with our dissenting colleague's conclu-sion that there was an additional violation of Section 633FORMOSA PLASTICS CORP., LOUISIANA8(a)(5). The facts are as follows: The Union misrepre-sented to the Respondent that there was a contract as
of October 1, 1992. Thus, as of that date, the Respond-
ent had a good-faith but erroneous belief that the
Union had agreed to a renewal contract. The Respond-
ent instituted changes in terms and conditions of em-
ployment consistent with that belief. Those changes are
not alleged to be unlawful. On May 24, 1993, the Re-
spondent again instituted changes, this time unilater-
ally. To the extent that these changes restored the sta-
tus quo prior to October 1, 1992, we consider them
lawful. In this regard, we note that there was in fact
no contract agreed upon on October 1. Thus, the pre-
October 1 terms and conditions were the lawful ones,
and the Respondent was simply returning thereto. In
all other respects, however, the changes of May 24,
1993, were unlawful. We have revised the judge's rec-
ommended Order accordingly.Our dissenting colleague concludes that the May 24changes were unlawful ones insofar as they simply re-
stored the lawful pre-October terms. She apparently
concedes that the Respondent would have been privi-
leged to order these changes in November, when it
first learned that there was in fact no contract on Octo-
ber 1. She faults the Respondent, however, for having
waited 7 months before making the changes. We dis-
agree. We note initially that the entire problem was
created because the Union represented to the Respond-
ent that there was a contract on October 1. When the
Respondent learned of this, it told the employees that
it would not act immediately to take away the benefits
of the purported contract. Rather, it would permit them
to continue for a reasonable period of time. Most sig-
nificantly, the Respondent also told the employees that
it would bargain with the Union about resolving this
problem. We think that the Respondent, far from un-
dermining the Union, went out of its way to recognize
the Union's statutory role in resolving the problem,
even though the Union was the source of that problem.AMENDEDREMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that it
cease and desist and take certain affirmative action de-
signed to effectuate the policies of the Act.Having found that the Respondent violated Section8(a)(1) by promulgating and enforcing a no-distribu-
tion rule in direct response to union activity, we shall
order the Respondent to rescind the rule.Having found that the Respondent violated Section8(a)(5) and (1) by unilaterally freezing the wages of
VCM±I employees, we shall order the Respondent to
make them whole for any loss of earnings attributable
to its unlawful conduct. Backpay shall be computed in
accordance with Ogle Protection Service, 183 NLRB682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), withinterest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).ORDERThe Respondent, Formosa Plastics Corporation, Lou-isiana, Baton Rouge, Louisiana, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Selectively and disparately enforcing, againstunion supporters, its rule requiring employees to seek
their supervisor's permission before leaving their work
area.(b) Issuing final warnings to, suspending, or other-wise discriminating against any employee for support-
ing Teamsters Local 5 or any other union.(c) Refusing to bargain with Teamsters Local 5 bymaking unilateral changes in wages, benefits, and
working conditions, without giving the Union notice
and the opportunity to bargain over such changes as
they affect employees in the bargaining unit described
below.(d) Bypassing Teamsters Local 5 as the exclusivecollective-bargaining representative of employees in
the unit described below in the adjustment of em-
ployee grievances.(e) Promulgating and enforcing no-distribution rulesthat are overly broad or unjustified in direct response
to union activity.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request of the Union, and to the extent For-mosa Plastics Corporation (FPC) has not already done
so, rescind each of the following changes described in
FPC's May 21, 1993 memo to all employees and im-
plemented on May 24, 1993, and restore the conditions
to the levels so changed: (1) the unilateral policy re-
scinding the preexisting practice of allowing employ-
ees to take 5 days of vacation 1 day at a time; (2) the
unilateral policy substituting a company grievance pro-
cedure for the one that survived the 1989±1992 collec-
tive-bargaining agreement with the Union; (3) the uni-
lateral freeze of VCM±I employees' wages, making
VCM±I employees whole for any loss of earnings and
other benefits suffered as a result of the unlawful ac-
tion, in the manner set forth in the amended remedy
section of the decision.(b) Rescind the unilateral policy implemented May24, 1993, eliminating payment of wages during time
spent in bargaining to employee representatives of the
Union's negotiating committee; on request of the
Union, bargain with the Union over whether, effective
June 7, 1993, the Respondent will pay wages to mem-
bers (all, some, or none) of the Union's negotiating 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1All dates in this section are within the period October 1992through May 1993.committee; and restore the practice of negotiating withthe Union over whether and how many employee
members of the Union's bargaining committee the Re-
spondent will compensate for time lost from work.(c) Rescind the over-broad no-distribution policy in-stituted on September 15, 1993, in direct response to
union activity.(d) Notify the Union in writing that the Respondentwithdraws its May 21, 1993 letter to the Union re-
specting bulletin boards, and include in such letter a
statement that FPC has revoked the May 24, 1993 im-
plementation of the policy described in its May 21,
1993 letter.(e) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit concerning terms and conditions of
employment and, if an understanding is reached, em-
body the understanding in a signed agreement:All maintenance, maintenance construction andproduction employees of the Baton Rouge Plant,
Baton Rouge, Louisiana, Formosa Plastics Cor-
poration, LA, except supervisory employees and
foremen with authority to hire or discharge em-
ployees, actually or by recommendation, guards,
head loaders, office and production clerks and
technical employees.(f) Make Donald McLean whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against him, in the manner set forth in
the remedy section of the judge's decision.(g) Remove from its files any reference to the un-lawful June 7, 1993 final warning to and suspension
of Donald McLean and notify McLean in writing that
this has been done and that the warning and suspen-
sion will not be used against him in any way.(h) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(i) Post at its Baton Rouge, Louisiana facility copiesof the attached notice marked ``Appendix.''4Copies ofthe notice, on forms provided by the Regional Director
for Region 15, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately on receipt and maintained for 60
consecutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(j) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERBROWNING, partially dissenting.I fully agree with my colleagues in all respects ex-cept, as discussed below, their affirmation of the
judge's recommended dismissal of two 8(a)(5) allega-
tions.I find that the Respondent violated Section 8(a)(5)and (1) of the Act by its May 24, 19931unilateral re-duction and reversion of wages and benefits, including
meal and shoe allowances, to the levels that were in
effect during the period of the October 1, 1989,
through September 30, 1992 collective-bargaining
agreement, i.e., immediately prior to the Respondent's
October 2 implementation of the terms and conditions
in question that it subsequently changed on May 24.On October 1, the Union told the Respondent thatthe employees had ratified the Respondent's final offer
for a renewal collective-bargaining agreement. Acting
on that information, the next day the Respondent im-
plemented the terms and conditions of employment
contained in what it believed was the new agreement.
There is no claim that the Respondent acted unlawfully
in implementing these October 2 changes. But as it
later turned out, unknown to the Respondent at the
time of implementation, the employees had not ratified
the Respondent's full offer, and thus agreement had
not in fact been reached on the new collective-bargain-
ing agreement.When the Respondent found out, however, in earlyNovember that its final offer had not been fully rati-
fied, and that there was therefore no collective-bargain-
ing agreement in effect, it nevertheless did not imme-
diately rescind the new terms and conditions of em-
ployment it had implemented on October 2 on the mis-
taken belief that a new agreement had been reached.
Indeed, on January 7, the Respondent informed the
employees in writing about the circumstances sur-
rounding their October 1 failure to ratify the full con-
tract proposed by the Respondent. The letter to em-
ployees states, in pertinent part:The Company is still very much concerned aboutthe welfare of its employees. Because of this, For-
mosa will not make any wage or other fringe ben-efit adjustment between now and a reasonable
time to be determined by Formosa, during which
time the Company and Union can negotiate with
a view to reaching an overall agreement.On February 4, the Respondent informed the Union(1) that it had recommended to higher corporate man- 635FORMOSA PLASTICS CORP., LOUISIANA2See Smiths Industries, 316 NLRB 376 (1995) (established work-place practice became implied term and condition of employment by
mutual consent of parties, even when in deviation from terms of col-lective-bargaining agreement; practice governs over contract); River-side Cement Co., 296 NLRB 840 (1989) (unilateral change in im-plied term and condition of employment established by practice to
which parties have mutually consented, unlawful); SacramentoUnion, 258 NLRB 1074 (1981), and cases cited there (employer'sunilateral change in past practice of job assignments and seniority
rights, unlawful).agement that the employees ``at this time should notsuffer a loss of income or benefit improvement due to
the union officers' irresponsible handling'' of the con-
tract negotiations, and (2) that it would therefore con-
tinue in effect the wages and benefit improvements im-
plemented on October 2 ``for a reasonable period of
time, in the hope'' that the Union would negotiate re-
alistically and straightforwardly.Thus, the Respondent twice said that it would con-tinue in effect the October 2 changes for a reasonable
period of time, and it did so, until May 24, when the
Respondent unilaterally changed certain terms and con-
ditions of employment in seven areas.I fully agree with my colleagues that the Respondentviolated the Act by its unilateral changes in regard to
(1) the wage rates of VCM±I employees; (2) vacation
policy; (3) the grievance procedure; (4) compensation
for employee members of the union negotiating com-
mittee; and (5) bulletin board policy. I differ only with
my colleagues' finding, in agreement with the judge,
that the Respondent did not similarly violate the Act
by its unilateral changes in regard to wages and bene-
fits, and shoe and meal allowances. In that regard, my
colleagues agree with the judge that the Respondent's
unilateral changes in these subjects were not unlawful
because they merely restored the status quo prior to the
October 2 implementation of improvements in those
areas, which the Respondent implemented in its good-
faith mistaken belief that the employees had ratified a
new contract containing those improvements. Here, I
disagree.To permit the Respondent unilaterally to changethese terms and conditions of employment after they
had been in effect for over 7 months would in my
view (1) create the impression in the minds of employ-
ees that the Respondent could unilaterally do as it
pleased even after the terms and conditions in question
had, by any reasonable assessment, become estab-
lished, and (2) allow the Respondent unilaterally to de-
termine how long it was ``reasonable'' to maintain the
terms and conditions, and (3) permit the Respondent to
change those terms and conditions when, in its sole
judgment, the ongoing negotiations were not progress-
ing to its satisfaction. In my view, these factors all
work to undermine the representative role of the newly
recertified Union. The fact that the Union contributed
to the problem initially by misinforming the Respond-
ent about the existence of a contract does not, in my
view, alter this conclusion because it is the destruction
of the Union's role in the eyes of the employees that
constitutes the gravamen of this violation. Any argu-
able union misconduct (particularly involving no statu-
tory violation) does not privilege misconduct by the
Respondent.Thus, I find under the unusual circumstances here,and notwithstanding the good-faith mistaken beliefunder which the Respondent initially implementedthese terms on October 2, that by May 24, after the
passage of almost 8 months, they had become estab-
lished terms and conditions of employment. I find,therefore, that the Respondent was not privileged uni-
laterally to take away these established terms and con-
ditions of employment from the employees, even by
simply reverting to the levels that existed in those
terms and conditions during the period of the prior col-
lective-bargaining agreement. Consequently, I find that
the Respondent violated Section 8(a)(5) and (1) of the
Act by doing so.2APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
selectively and disparately enforce,against union supporters, our rule requiring you to seek
your supervisor's permission before leaving your work
area.WEWILLNOT
promulgate and enforce overbroad no-distribution rules that are unjustified or in direct re-
sponse to union activity.WEWILLNOT
bypass Teamsters Local 5 as the ex-clusive collective-bargaining representative of employ-
ees in the unit described below.WEWILLNOT
issue final warnings to, suspend, orotherwise discriminate against any of you for support-
ing Teamsters Local 5 or any other union.WEWILLNOT
refuse to bargain with General TruckDrivers, Warehousemen and Helpers Local No. 5, 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1993 unless otherwise indicated.2The International union (IBT) has shortened its official name.See Good Life Beverage Co., 312 NLRB 1060 fn. 1 (1993). On No-vember 1, 1987, the Teamsters International Union reaffiliated with
the AFL±CIO. See Teamsters Local 776 (Pennsy Supply), 313International Brotherhood of Teamsters, AFL±CIO bymaking unilateral changes in wages, benefits, and
working conditions without giving the Union notice
and the opportunity to bargain over such changes as
they affect employees in the bargaining unit described
below.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request of the Union, and to the extentwe have not already done so, rescind each of the fol-
lowing changes described in our May 21, 1993 memo
to all employees; WEWILL
restore the conditions to thelevels so changed: (1) the May 24, 1993 policy re-
scinding the preexisting practice of allowing you to
take 5 days of vacation pay 1 day at a time; (2) the
May 24, 1993 policy substituting a company grievance
procedure for the grievance procedure surviving the
1989±1992 contract with the Union; and (3) the freeze
of wages of VCM±I employees; and WEWILL
makeVCM±I employees whole for any loss of wages attrib-
utable to that conduct, with interest.WEWILL
rescind the policy implemented May 24,1993, eliminating payment of wages for time spent at
bargaining to employee members of the Union's nego-
tiating committee, and, on request of the Union, WEWILLbargain respecting whether, effective June 7,1993, we will pay wages to members (all, some, or
none) of the Union's negotiating committee, and WEWILLrestore the practice of negotiating with the Unionover whether and how many employee members of the
Union's bargaining committee we will compensate for
time lost from work.WEWILL
rescind our over-broad no-distribution rule.WEWILL
notify the Union in writing that we with-draw our May 21, 1993 letter to the Union respecting
bulletin boards, and WEWILL
include in such notice astatement that we have revoked the May 24, 1993, im-
plementation of the policy described in our letter of
May 21, 1993, to the Union.WEWILL
, on request, bargain with the Union as theexclusive representative of the employees in the fol-
lowing appropriate unit concerning terms and condi-
tions of employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment:All maintenance, maintenance construction andproduction employees of the Baton Rouge Plant,
Baton Rouge, Louisiana, Formosa Plastics Cor-
poration, LA, except supervisory employees and
foremen with authority to hire or discharge em-
ployees, actually or by recommendation, guards,
head loaders, office and production clerks and
technical employees.WEWILL
make Donald McLean whole, with inter-est, for any loss of earnings and other benefits whichhe suffered when we suspended him for 2 days onJune 7, 1993.WEWILL
remove from our files any reference to thefinal warning and 2-day suspension that we imposed
on Donald McLean on June 7, 1993, and WEWILL
no-tify McLean in writing that this has been done and that
the warning and suspension will not be used against
him in any way.FORMOSAPLASTICSCORPORATION,LOUISIANAKathleen McKinney, Esq., for the General Counsel.Gordon A. Pugh, Esq. and Leo C. Hamilton, Esq. (Breazeale,Sachse & Wilson), of Baton Rouge, Louisiana, for For-mosa Plastics.Randall G. Wells, Esq., of Baton Rouge, Louisiana, forTeamsters Local 5.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. This is arefusal-to-bargain case. Finding that Formosa Plastics Cor-
poration, Louisiana (FPC, Respondent, or Company) the
Company (FPC) made limited unilateral changes effective
May 24, 1993, I order it to rescind the changes (to the extent
it has not already done so), to restore the conditions modi-
fied, and to bargain with the Union respecting one of the
changes. I dismiss other refusal-to-bargain allegations, in-
cluding an allegation of overall bad-faith bargaining. As to
the latter, I find that FPC, holding the upper hand economi-
cally, exercised its brute economic strength in pushing for a
contract (not yet reached as of the close of the trial) to its
liking. Although the Union insisted on its own version of the
appropriate contract (one FPC offered before the current bar-
gaining sessions began, and then later withdrew from the
table as its position strengthened), the Union was in a poor
position to enforce its demands. Also finding that FPC un-
lawfully warned and suspended Donald McLean on June 7,
1993, I order FPC to make McLean whole, with interest. Of
the remaining allegations, I dismiss most.I presided at this 9-day trial in Baton Rouge, Louisiana,opening January 24, 1994, and closing March 10, 1994, pur-
suant to the January 14, 1994 third order consolidating cases,
third consolidated complaint and notice of hearing (com-
plaint) issued by the Acting General Counsel of the National
Labor Relations Board through the Regional Director for Re-
gion 15 of the National Labor Relations Board. The com-
plaint is based on a charge filed and served, in the first case,
on June 3, 1993,1by General Truck Drivers, Warehousemenand Helpers Local No. 5, a/w International Brotherhood of
Teamsters, AFL±CIO (Union or Teamsters Local 5) against
FPC.2That first charge was amended and charges were filedlater in the other cases. 637FORMOSA PLASTICS CORP., LOUISIANANLRB 1148 fn. 1 (1994); C.D. Gifford, 
Directory of U.S. LaborOrganizations 53, 58 (1992±1993 ed. BNA).3References to the nine-volume transcript of testimony are by vol-ume and page.4Exhibits are designated G.C. Exh. for the General Counsel's, C.P.Exh. for the Charging Party Union's, R. Exh. for those of the Re-
spondent FPC, and Jt. Exh. for Joint Exhibit.In the Government's complaint, the General Counsel al-leges that FPC violated Section 8(a)(1) of the Act, 29 U.S.C.
§158(a)(1), since March 1993 by selectively enforcing

(against union advocates) a rule requiring employees to ob-
tain their supervisor's permission before leaving their work
area, and at a bargaining session on September 15, announc-
ing, and thereafter maintaining, a rule prohibiting all han-
dling and distribution of literature on FPC property. The
complaint alleges that FPC violated 29 U.S.C. §158(a)(3)

about May 24 by various unilateral changes in wages and
working conditions, and about June 7 by issuing a final
warning and a 2-day suspension to Donald McLean because
of his union activities. The General Counsel also alleges that
FPC violated 29 U.S.C. §158(a)(5) about February 4 by

withdrawing its September 1992 contract proposals; about
May 24 by the unilateral changes; about June 7 when FPC'sadministration manager, Patrick L. Loupe, bypassed the
Union and dealt directly with unit employees by soliciting an
employee to settle a grievance; about June 30 by submitting
regressive contract proposals; and by its (complaint par. 21)
``overall conduct'' FPC ``has failed and refused to bargain
in good faith with the Union as the exclusive collective-bar-
gaining representative of the Unit.''By its answer FPC admits certain facts but denies violat-ing the Act.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, Teamsters Local 5, and FPC,
I make the followingFINDINGSOF
FACTI. JURISDICTIONThe pleadings establish that FPC is a corporation with aplant at Baton Rouge, Louisiana, where it manufactures
chemical products. During the 12 months ending June 30,
FPC purchased and received at its Baton Rouge plant goods
valued at $50,000 or more direct from points outside Louisi-
ana. At all material times FPC has been an employer en-
gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.II. LABORORGANIZATIONINVOLVED
The pleadings establish that, at all material times, theUnion has been a labor organization within the meaning of
Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The CompanyAlden L. Andre is FPC's vice president and general man-ager. (1:46; 8:1618.)3Andre testified that FPC is part of For-mosa Plastics Group (FPG), a worldwide firm consisting of
many companies, with Formosa Plastics, U.S.A. being one.
The principal owner of FPG is its board chairman, Y.C.

Wang. Wang's daughter, Susan Wang, manages FPC (and
possibly all operations of FPG in the USA). Andre reportsto Susan Wang. (1:47, 52±53; 8:1639.) Susan Wang presidesover FPC from the corporate headquarters at Livingston,
New Jersey. (1:47±48; 8:1699.) Patrick L. Loupe, FPC's ad-
ministration manager, reports to Andre. (1:107; 8:1718;
9:1828.)At Baton Rouge FPC manufactures two principal commer-cial products: PVC (polyvinyl chloride) and caustic soda.
(1:50±51.) The production process involves chemicals which,
if mishandled, can present a very dangerous situation.
(8:1662±1663.) FPC (the Baton Rouge plant unless otherwise
indicated) operates with some 300 employees plus about 100
contract employees. (1:49.) Currently FPC employs about
200 production employees. (8:1508.) The plant apparently
opened in the mid-1930s under one of the predecessor own-
ers. (1:33.) A union has represented the production and main-
tenance employees for about 50 years. For the first 25 years
or so, representation was by the United Mine Workers
(UMW), with the Teamsters providing the representation for
approximately the last 25 years. (6:1133±1134; 8:1615, 1619,
1623; 9:1851.) Thus, when FPC purchased the plant and
began operating it in January 1981 (1:46; 8:1616), Teamsters
Local 5 was the collective-bargaining representative. (1:92.)
During the 25 years that the Teamsters has been the bargain-
ing representative, Loupe testified, only one work stoppage
has occurred. That was a 1- or 2-day strike in about 1978.
(9:1783, 1853.)B. The UnionThe pleadings establish that the Union was certified as theexclusive bargaining representative on November 4, 1981,
September 1, 1989, and again on May 14, 1993. As the last
two dates followed decertification elections won by the
Union (G.C. Exhs. 17, 36; R. Exh. 37),4and in light of theevidence, it is likely that the 1981 date also followed a de-
certification election. In any event, the Union has been the
exclusive bargaining representative for the certified unit since
about 1970. I so find. Description of the recognized bargain-
ing unit differs slightly from that for the certified unit. In the
collective-bargaining agreement (G.C. Exh. 14) which ex-
pired September 30, 1992, the recognized unit, as admitted
in the pleadings, is described as (G.C. Exh. 14 at 3):All maintenance, maintenance construction and produc-tion employees of the Baton Rouge Plant, Baton Rouge,
Louisiana, Formosa Plastics Corporation, LA, except
supervisory employees and foremen with the authority
to hire or discharge employees, actually or by rec-
ommendation, guards, head loaders, office and produc-
tion clerks and technical employees.For the last 16 years Doug W. Partin has been the Union'sbusiness manager. (6:1132.) Donald H. McLean, who has
worked at the facility for nearly 29 years (4:747), is presi-
dent of Teamsters Local 5. (4:748; 5:1020.) For about 4
years before May 1993, McLean also served as president of
the Union's bargaining committee. (4:749, 808.) By letter
dated May 10 (R. Exh. 17), McLean notified employees of
his resignation as president of the bargaining committee.
(4:806; 6:1064.) He testified that he resigned in order to re- 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Although a copy of G.C. Exh. 12 (the Union's October 1, 1992complaint to compel) is included in the official exhibits folder, G.C.
Exh. 12 was never offered or received in evidence. Because there
are references to G.C. Exh. 12 in both the transcript and in the
briefs, and to avoid confusion, I now receive G.C. Exh. 12 into evi-
dence.move himself as the focus of any problem impedingprogress. (6:1115±1116.)C. Summary of Events1. September 1992 to June 7, 1993 bargainingAdministration Manager Patrick Loupe has attended everycontract negotiations with the Union since 1973 (9:1851),
and he has been FPC's spokesperson in such negotiations for
the past 10 years. (8:1719.) Loupe testified that, in the past,
bargaining would begin about a month before the collective-
bargaining agreement was set to expire on September 30. Be-
ginning rather leisurely, the bargaining sessions would inten-
sify the last week of the contract. (9:1830±1831, 1852,
1858.) Each of the Union's contracts with FPC has been for
3 years. (8:1535.) From FPC's standpoint, the September1992 negotiations for a renewal contract were rather typical
in this respect. (9:1831±1832.)The 1989±1992 contract (G.C. Exh. 14) was set to expireSeptember 30, 1992. As we shall see, the parties almost had
an agreement for a renewal contract. Indeed, Loupe and
Andre initially thought one had been reached and that the
employees had voted to ratify. As it turned out, a key provi-
sion of FPC's offer was not submitted to the ratification
vote. Even so, the Union proceeded on the basis that the vote
had ratified a renewal contract. Later, on March 31, 1993,
NLRB Region 15 dismissed (R. Exh. 24) a charge by the
Union on the basis that no renewal contract had been
reached.The key provision in the Company's proposed package,the provision not submitted for ratification, pertains to a
grievance filed May 21, 1990, by Thomas W. Loper (the
``Loper'' grievance, as the parties refer to it). After arbitra-
tion on April 17, 1991, Arbitrator John J. Maxwell, in his
award of June 6, 1991, sustained the grievance. (R. Exh. 2.)
In his grievance, Loper and the Union contended that Loper
had lost pay by being misclassified and placed in the pro-
gressive pay schedule (G.C. Exh. 14 at 55) rather than being
paid at the higher rate for a first-class operator. (R. Exh. 2
at 2±3.) When FPC declined to honor the arbitrator's award
(1:83), the Union, still in 1991, filed suit to enforce the
award. FPC countersued to have the award set aside. Agree-
ing with FPC in his May 28, 1993 findings of fact and con-
clusions of law and in his June 7 judgment (R. Exh. 3), the
Honorable John V. Parker, Chief Judge for the Middle Dis-
trict of Louisiana, vacated the decision and award and dis-
missed the Union's suit with costs assessed against the
Union. (R. Exh. 3.) The U.S. Circuit Court of Appeals for
the Fifth Circuit affirmed Judge Parker by its opinion of Jan-
uary 31, 1994 (R. Exh. 25), and on March 2, 1994, the Fifth
Circuit denied the Union's petition for rehearing. (R. Exh.
26.)What complicated the Loper grievance situation was thatsome 56 other operators filed ``Loper'' grievances. (1:54,
86.) By his letter of July 11, 1991 (R. Exh. 9), to Loupe,
Union President McLean asserted that each of the grievances
is ``indistinguishably similar to'' the ``Loper'' situation,
``and each grievant respectfully demands to be accorded the
same contractual treatment appropriate to his situation vis a
vis Thomas Loper's case.'' On October 1, 1992, the Unionfiled suit to compel arbitration respecting the 56 post-Lopergrievances. (G.C. Exh. 12; R. Exh. 5.)5General Manager Andre (1:54, 84, 86) and AdministrationManager Loupe (1:148±149) testified that, if the grievances
were upheld, FPC's potential liability was some $4 million.
Loupe clarified this to explain that the projected liability was
based on the number of all employees, not simply the griev-
ants, for if the progressive system were eliminated (as a by-
product of the grievance), then all employees would be af-
fected. (1:148±149.)The September 1992 bargaining sessions ended on Sep-tember 30 with the submission of FPC's final offer. (G.C.
Exh. 19; 4:800.) That final offer consists of 21 numbered
items, on 7 pages, being changes to the expiring contract of
1989±1992. Thus, the 1989±1992 contract (G.C. Exh. 14)
combined with the 21 items of September 30, 1992, formed
FPC's final version of a proposed successor contract. By
memo dated October 1 (G.C. Exh. 19, cover page), FPC dis-tributed copies of the 21-item list to all unit employees. In
the memo FPC advises employees that the offer is final and
that if the employees do not vote to ratify it then they will
be locked out at 6 a.m. October 2, 1992. Of the 21 items,
item 10 is at the heart of the controversy here. It reads (G.C.
Exh. 19):10. The Company will abide by the final judgmenton the Thomas Loper arbitration lawsuit. However, all
existing grievances will be withdrawn and no additional
grievances will be filed.Andre testified that, although he wanted changes in a con-tract he considered antiquated in many respects (because of
many contract changes over many years and because of sub-
stantial modernizations of the facility in the last several
years), he thought it necessary to focus on eliminating the
potential liability posed by the Loper grievance situation.
(8:1619±1625). Loupe agrees that the Loper topic was of
prime importance to the FPC. (1:168.) Loupe acknowledges
that Donald McLean, president of Local 5 and the then presi-
dent of the Union's bargaining committee, stated that the
Union would not negotiate the matter because it was before
the court. (1:168.) McLean was the union's spokesperson at
the September 1992 negotiations. (4:756.) Business Rep-
resentative Partin testified that Local 5 customarily has unit
employees negotiate the collective-bargaining agreements,
and that he attended no more than one of the September
1992 meetings. (6:1134.) McLean testified that FPC would
not remove item 10 from its proposal and that the Union's
position was that it did not want to interfere with the court
proceeding on the grievances. (8:1558.)On October 1, before the ratification vote later thatevening, the Union filed a charge (G.C. Exh. 134) in Case
15±CA±11919 alleging that FPC was violating Section
8(a)(5) of the Act by insisting on (item 10). Also on October
1 the Union filed suit (G.C. Exh. 12) in Federal district court
to compel arbitration on the 56 post-Loper grievances. 639FORMOSA PLASTICS CORP., LOUISIANAAt the October 1, 1992 ratification meeting, McLean testi-fied, the matter, after explanation, was submitted for vote on
the basis that item 10 would be included only if the Board
or the court found item 10 to be lawful. On that basis the
employees voted to ratify. (4:803; 6:1068.)Following the ratification vote McLean, that same evening,telephoned Loupe who, Andre testified (8:1626), was waiting
for the call in Andre's office. Testifying that he told Loupe
he had a contract, McLean concedes he said nothing about
item 10. (4:806; 6:1069.) Loupe, Andre testified, repeated on
the telephone, ``We have a contract.'' (8:1626.) Loupe's own
brief description is that McLean and the employees had rati-
fied the ``total package.'' (167.) Partin testified that he called
Loupe and said they had a contract ``excluding item 10.''
According to Partin, Loupe said ``Thank you,'' and that
ended the conversation. (6:1136±1137; 7:1348±1349.) Loupe
does not address this, but Andre asserts that, when Partin
called, Loupe also repeated, ``We have a contract.'' (8:1626.)
I do not credit Partin. His version of ``excluding item 10''
is inconsistent with everything up to this point, and inconsist-
ent with subsequent events.Consistent with past practice on the oral notice of ratifica-tion of the negotiated agreement, Andre testified, the follow-
ing day he implemented the negotiated changes effective Oc-
tober 1. (8:1627.) McLean agrees that the changes were im-
plemented. (4:806.) Andre testified that, in past practice,
Loupe merges the changes (here, the 21 items of FPC's final
offer, attached to G.C. Exh. 19) with the old contract (G.C.
Exh. 14) to produce the new contract as an integrated docu-
ment. Loupe then sends the integrated document to the
Union for proofreading. The Union signs and returns and
then FPC again reviews and signs. (8:1628.) Partin confirms
that the integrated document (G.C. Exh. 116) was forwarded
to him to review and sign. (6:1137±1138, 1244; 7:1285,
1350.)On this occasion the Union signed, but only after remov-ing the second sentence from item 10, the one about drop-
ping the post-Loper grievances and entertaining no new ones.
The Union, by Partin, sent this signed document to FPC with
a cover letter dated November 10, 1992. (G.C. Exh. 20;
6:1135; 7:1350; 8:1629.) In his November 10 letter of over
two pages to FPC, Partin advises that he has signed after re-
moving the second sentence from item 10 (after integration
into G.C. Exh. 116 at 35, item 10 became sec. 49, par. 11),
that the second sentence ``is a non-mandatory bargaining
subject, and, among other remarks, advises that additional
charges will be filed if FPC refuses to sign the document.
In the course of his remarks, Partin advises that, at the ratifi-
cation meeting, the employees were told that the second sen-
tence of item 10 was ``not being considered as part of the
proposed contract on which they were to cast their vote.''
(G.C. Exh. 20 at 2.) The parties stipulated that, had item 10
remained intact in G.C. Exh. 20, FPC would have signed the
document on its return from the Union. (4:780.) The Union
removed the second sentence, McLean testified, for fear of
liability under lawsuits and unfair labor practice charges by
the affected grievants. (4:781.) McLean concedes that, before
Partin's November 10 letter, he never informed FPC that the
employees did not vote on the total package. (6:1070.) By
letter dated November 20 (G.C. Exh. 21), Andre stated that
the Union's ``counter-proposal'' was unacceptable. (7:1355;
8:1629.)Between the exchange of those two letters, NLRB Region15, on November 13, issued a complaint (G.C. Exh. 135) in
Case 15±CA±11919. In the complaint the General Counsel
alleges that FPC violated Section 8(a)(5) of the Act on Sep-
tember 30 by insisting to impasse that, as a condition of any
contract, the Union agree to withdraw from processing the
post-Loper grievances, such condition not being a mandatory
subject for the purposes of collective bargaining. FPC's
threat of a lockout is alleged as a violation of Section
8(a)(1). By its answer (G.C. Exh. 136), FPC denies any vio-
lations and denies that the alleged condition is a nonmanda-
tory subject of bargaining. Partin testified that all this time
(until March, as we shall see) the Union's position, publicly
expressed, was that there was a contract. (7:1353, 1366.)The holidays now close at hand, Andre testified, FPC de-cided to wait until January to launch a program to get the
Union back to the bargaining table. (8:1632±1633.) With the
arrival of January 1993, FPC took step one of its plan to per-
suade the Union to resume bargaining. (8:1633.) Step one
was a January 7 letter (G.C. Exh. 24) from Andre to Partin
reviewing events since September 30, and stating that FPC
considers that the Union rejected the contract. FPC ``offers
to meet and negotiate with the Union on a mutually accept-
able contract.'' Continuing, Andre advises that FPC imple-
mented changes on October 1 on the basis that the total
package had been accepted. Without that acceptance, and as
the old collective-bargaining agreement had expired, ``there
is no agreement between Formosa and Teamsters Local No.
5.'' For a reasonable time, Andre states, FPC will not adjust
any wages or benefits pending further negotiation. ``How-
ever, it must be understood,'' Andre reminds in closing, that
there is no contract. By memo (G.C. Exh. 23) of the same
date, Andre gave a similar notice to unit employees. By their
own January 11 jointly signed memo (G.C. Exh. 25) to em-
ployees, Partin and McLean review the events of unfair labor
practice charges and Federal lawsuit, and express the position
that there is a contract.Step two in FPC's plan, Andre testified (8:1633±1634),was the January 21 filing of the charge in Case 15±CA±3841
alleging that the Union was refusing to bargain. The charge
apparently was either dismissed or withdrawn. (8:1634.)Step three, Andre testified (8:1635), was his January 21letter (G.C. Exh. 27) to Partin advising that FPC no longer
would honor the checkoff provision of the expired contract.By letter (G.C. Exh. 28) dated January 27 to Andre, Partinasserts that G.C. Exh. 20 is the successor collective-bargain-
ing agreement, observes that it contains a checkoff provision
and warns that any failure to abide by the checkoff obliga-
tion will be deemed a breach of contract. Partin offers to
meet and to discuss any concerns. On February 1 the Union
filed a charge (R. Exh. 21) in Case 15±CA±12020±1 alleging
a contract and bad faith by FPC. On the same date the Union
filed a charge in Case 15±CA±12020±2 (R. Exh. 22) alleging
an 8(a)(5) refusal to sign the negotiated contract attached to
the November 10 cover letter (G.C. Exh. 116). (7:1352±
1353.) Partin testified (7:1362) that FPC's letter of January
21 (G.C. Exh. 27) prompted it to file the charge in Case 15±
CA±12025 (R. Exh. 23) alleging an 8(a)(5) refusal to check
off union dues.Step four was made by Andre's February 4 letter (G.C.Exh. 29) responding to the Union's letter of January 27
(G.C. Exh. 28). Andre advises Partin that they should meet 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
only when the Union agrees that there is no contract andwhen the Union agrees that they are meeting to negotiate a
successor contract. In addition to stating that FPC, for a rea-
sonable period of time, will not disturb the changes in wages
and benefits, Andre advises (G.C. Exh. 29 at 1; 8:1636):It is our hope that you and the union officers willeventually come to the conclusion that there is no col-
lective bargaining agreement in existence and agree to
meet and negotiate with representatives of the Company
for a replacement contract. However, considering the
time that has elapsed with no collective bargaining
agreement in effect, it is the Company's current posi-
tion that when negotiations do resume, both the union
and the Company should start from a clean slate.
Therefore, Formosa does hereby withdraw all contract
proposals submitted during the negotiations in Septem-
ber, 1992. When we do meet for negotiations, the Com-
pany will bargain in good faith with the Union in order
to resolve all differences and open issues.As the letter's statements about ``clean slate'' and with-drawal of ``all contract proposals submitted during the ``Sep-
tember 1992 negotiations suggest, Andre testified that nego-
tiations would resume ``from the September 1992 position.''
(8:1701.) Andre meant, I find, that negotiations would re-
sume at the status quo ante, that is, at the level of the 1989±
1992 contract. Except as a tactic to force the Union to return
to the bargaining table, Andre offers no specific justification
for withdrawing FPC's existing proposed contract. In a gen-
eralized answer which extends to future events as well,
Loupe apparently lists the $4 million Loper hammer as the
reason for the withdrawal. (1:158±159.) Andre testified that
3 days earlier, on February 1, some employees told him that
a decertification petition had been filed (would be filed, pre-
sumably). (8:1637.) FPC's February 4 withdrawal of its Sep-
tember 1992 contract proposals is alleged (complaint par.
20a) to be an 8(a)(5) violation. I later treat that allegation.From the standpoint of the Union, events now took a turnfor the worse. On February 12, 1993, a petition (G.C. Exh.
35) was filed in Case 15±RD±704 for a decertification elec-
tion. After receiving official notice (R. Exh. 31) of the peti-
tion, Andre testified, FPC did nothing further toward resum-
ing negotiations with the Union. (8:1638.) By letter dated
March 31 (R. Exh. 24), NLRB Region 15's Regional Direc-
tor notified the Union's attorney that he was, in effect, dis-
missing the three charges filed on February 1 and 3 (R.
Exhs. 21, 22, 23), including the allegations of failing to signthe document forwarded on November 10 (G.C. Exh. 20) and
refusing to check off union dues. Respecting these allega-
tions, Regional Director Hugh Frank Malone wrote (R. Exh.
24):As to the first three alleged unfair labor practices,the Union's allegations are premised upon the Union's
contention that the Employer and the Union agreed
upon a labor contract in early October 1992. However,
the investigation revealed that the parties never reached
agreement on a successor agreement. As alleged in the
outstanding complaint in Case No. 15±CA±11919, the
Employer insisted to impasse upon the inclusion of a
nonmandatory subject and included this proposal in its
last offer to the Union. The Union conditioned its ac-ceptance of the Employer's final offer upon the exclu-sion of the Employer's proposal on the nonmandatory
subject of bargaining. In these circumstances, where the
proposal that addressed the nonmandatory subject of
bargaining was an integral part of the Employer's pack-
age of proposals, the parties did not reach agreement
because the Union refused to accept the Employer's in-
tegrated package of proposals in its entirety. Aztec BusLines, Inc., 289 NLRB 1021, 1024 (1988); and Nord-strom, Inc., 229 NLRB 601±602 (1977). Accordingly,in the absence of an agreement, the Employer may law-
fully refuse to execute a written agreement and commu-
nicate this refusal to unit employees. Further, the Em-
ployer, in light of the expiration of the last labor agree-
ment and in the absence of a successor agreement,
could lawfully cease the deduction of Union dues from
the wages of unit employees.Until this dismissal letter Partin believed that there was acontract. (7:1366±1367.) Regional Director Malone's dismis-
sal letter put Partin ``in shock.'' (7:1368.) He did not request
bargaining because the Union was trying to decide whether
to appeal (it decided not to appeal), because Partin was ``in
shock,'' and because he was not sure the Union would be
representing the employees after the decertification election.
(7:1368±1369.)Also in March, complaint paragraph 8 alleges, FPC vio-lated Section 8(a)(5) of the Act by disparately enforcing a
rule requiring supervisory permission to leave the work area.
I discuss that allegation later.The Union's victory in the May 6 decertification electionby a vote of 105 to 84 out of 189 ballots cast (G.C. Exh.
36), followed by its recertification on May 14 (R. Exh. 37),
held both good news and bad news for the Union. The good
news, of course, is that the Union won. The bad news (from
the Union's viewpoint) is that its margin of victory had
dropped from 63 percent in the July 1989 decertification
election (G.C. Exh. 17; 63 to 37 out of 100 ballots cast) to
55.56 percent in the May 1993 election. The drop was of
major importance to the parties. Describing a drop in the
Union's dues-paying members from 135 with checkoff to
about 70 (between 60 and 80) without checkoff, Partin at-
tributes the decline to FPC's cancellation of checkoff.
(8:1533±1535.) Andre testified that he thought FPC would
win (that is, the Union would lose) the next decertification
election. (8:1701.)In the negotiations which resume on June 7, FPC is firmabout wanting a 1-year contract. Expressing great concern
that the Union needs time to rebuild its declining member-
ship (8:1508, 1511, 1533±1535), the Union holds equally
firm for a 2-year contract. Indeed, it appears that the dif-
ference over the term of a successor contract is what has pre-
vented the parties from reaching a contract. (7:1334±1335;
8:1509±1511.)On May 18 Partin wrote Andre requesting negotiations(suggesting the week of May 24) for ``a new collective bar-
gaining agreement.'' (G.C. Exh. 37.) Although he said noth-
ing in the letter about it, Partin testified that he would have
been delighted, that May 18, to have accepted FPC's Sep-
tember 30, 1992 proposal (that is, including item 10).
(7:1370.) Andre did not respond until his letter of May 24
(G.C. Exh. 38) suggesting June 2. 641FORMOSA PLASTICS CORP., LOUISIANAWhile Partin was waiting for Andre's answer to theUnion's May 18 request to resume negotiations, Andre wrote
to the bargaining unit. By memo (G.C. Exh. 4) of May 21
addressed to all employees regarding ``Clarification of our
Current Situation Concerning All Bargaining Unit Employ-ees,'' Andre begins by advising that the memo was prepared
to answer numerous questions concerning the status of unit
employees. Advising employees that there is no contract,
Andre states: the old contract has expired; it was not ex-
tended; it is not applicable; FPC has not reverted to the old
contract; and ``We are operating under policies which man-
agement chooses to continue, with the following changes as
listed.'' There follow some three pages of changes, the first
being, ``All wage and benefit improvements implemented on
10/1/92 are rescinded effective 5/24/93, unless stated other-
wise below.'' The parties stipulated that the stated changes
were implemented. (3:579.) No copy of the memo is shown
as addressed to the Union, and Partin testified that it was not
until the following Wednesday that someone brought a copy
of Andre's memo in to him. (6:1171.)Andre acknowledges that he gave no prior notice to theUnion. (1:73.) He gave no notice to the Union because, he
testified, (1) there was no contract, (2) a significant portion
of the employees voted no in the May 6 decertification elec-
tion, (3) the parties were about to resume bargaining, (4) the
$4 million Loper hammer was still hanging over FPC's head,
and (5) he felt that FPC needed to bargain from a strong po-
sition and that meant reverting to the September 1992 status
quo ante. (1:73±74; 8:1561±1562.) Cross-examination by the
General Counsel elicited the fact that, in his pretrial affidavit
responding to the charge of a unilateral change respecting
this, Andre listed as his reasons only that (1) the Union had
won the decertification election, and (2) the Union had re-
quested to bargain for a new contract. He testified that at the
time he did not think of the others. (8:1575, 1578.)The General Counsel apparently argues (Br. at 100) thatthe additional reasons are mere afterthoughts and therefore
(presumably) Andre should not be credited. I credit Andre in
this respect. All the reasons he described at trial were either
open (such as the decertification election), previously ex-
pressed (the $4 million Loper hammer), or implied from pre-
vious positions (FPC's need to bargain from a strong posi-
tion). Respecting the implied ground, FPC's February 4 letter
(G.C. Exh. 29) withdrawing all contract proposals submitted
in September 1992 so that bargaining could start from a
``clean slate'' demonstrates that Andre already had adopted
that ground. In any event, what a witness records or fails to
mention in a pretrial affidavit depends largely on ``the en-
ergy, skill, experience, and dedication of the investigating
Board agent. Baker Mfg. Co., 269 NLRB 794, 815 fn. 72(1984), modified on different point 759 F.2d 1219 (5th Cir.
1985). Accordingly, I find that the reasons Andre listed at
trial are the reasons he did not give notice to the Union.The changes implemented following Andre's May 21 letterare the subject of complaint paragraph 15, and I treat that al-
legation later. That allegation also covers a May 21 notice
(G.C. Exh. 3) to the Union concerning postings on bulletin
boards. Another incident I treat below is the subject of com-
plaint paragraph 10. The paragraph alleges that FPC violated
Section 8(a)(3) of the Act about June 7 by issuing a final
warning to Donald McLean and suspending him for 2 days.
Similarly, I also cover later another June 7 incident of al-leged bypassing of the Union and dealing directly with unitemployee Michael Bledsoe by soliciting him to settle a
grievance.The last item before the beginning of the 1993±1994 bar-gaining sessions on June 7 concerns the Loper grievance. Re-
call that the Union (apparently in August 1991) filed suit in
Federal district court to enforce the arbitrator's June 6, 1991
decision and award (R. Exh. 2). The matter finally was tried,
nonjury, on April 5, 1993, before Judge John V. Parker. (R.
Exh. 3 at 2.) As noted earlier, on May 28 Judge Parker
issued his findings of fact and conclusions of law (vacating
the arbitrator's decision and award), and on June 7 Judge
Parker signed the judgment dismissing the Union's suit. (R.
Exh. 3.) Earlier, when NLRB Region 15, on March 31, dis-
missed the Union's February charges (on the basis the parties
had not reached a contract), it left Partin ``in shock.''
(7:1368.) Still, Partin felt he had a trump card with the Loper
hammer. In Partin's words, when Judge Parker dismissed the
Union's suit to enforce the arbitrator's decision and award,
the Union's ``trump card was gone.'' While Partin held out
some faint hope for the success of an appeal, he appears to
have realized that the possibility of a successful appeal was
very slim. (7:1391±1392.) Nevertheless, throughout all the
actual bargaining of 1993±1994 before the Fifth Circuit's
January 31 affirmance, Partin pushed for FPC to agree to the
Company's September 30, 1992 offer (with Partin agreeing
to adopt the Company's demands respecting the Loper griev-
ances). Sure enough, on January 31, 1994, the Fifth Circuit
affirmed (R. Exh. 25) Judge Parker, and on March 2, 1994,
it denied (R. Exh. 26) the Union's petition for rehearing. As
of June 7, 1993, the day set by the parties to begin negotia-
tions for a new contract, it is clear that, as a practical matter,the Loper grievance (and all post-Loper grievances) posed
little in the way of a threat as a hammer hanging over FPC's
head. It no longer appeared to be a ``trump card'' which the
Union could play to extract concessions.2. June 7, 1993, to February 25, 1994There were eight Bargaining sessions during 1993±1994,the first (a ``protocol'' meeting only) on June 7, 1993, and
the eighth on February 25, 1994. A list (G.C. Exh. 13) in
evidence gives the dates, places, hours, and names of the
attendees. (6:1194, 1200.) Partin was the chief spokesperson
for the Union, and Loupe was such for FPC. In 1993 the
dates were: (1) June 7; (2) July 8; (3) August 5; (4) Septem-
ber 2; (5) September 15; and (6) October 27. The two 1994
meetings were: (7) January 19 and (8) February 25. The
meeting of February 25 was held during an adjournment be-
tween the first and second portions of the trial.At the meetings Sherry S. McBeath, FPC's senior person-nel administrator, took notes in her modified longhand on be-
half of FPC. (1:99.) The parties stipulated that McBeath's
notes are generally accurate and could be received in evi-
dence on the basis that any party could offer evidence con-
tradicting any note, expanding on items, or covering matters
not mentioned. The notes (Jt. Exh. 18) were received on that
basis. (6:1255; 7:1297, 1337.)Throughout the Government's case-in-chief, FPC objectedto evidence about meetings beyond the second one of June
30 on the basis (of variance) that the complaint does not spe-
cifically attack any of FPC's bargaining conduct after June
30. (2:212; 3:413, 431; 6:1045, 1047, 1101, 1180±1182, 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1187±1192 being among the more prominent.) The GeneralCounsel argued that subsequent events are relevant in order
to evaluate the totality of FPC's conduct in order to establish
that on June 30 FPC ``submitted regressive contract propos-
als'' (complaint par. 20b), and that by its ``overall conduct''
(including complaint pars. 15, 18, and 20 the unilateral
changes of May 24; the June 7 bypassing; the February 4
withdrawal of the September 1992 proposals; and the June
30 submission of regressive proposals), FPC ``has failed and
refused to bargain in good faith'' with the Union. (2:201,
213±214; 3:429±430; 6:1048, 1182±1185.)Viewing the ``overall conduct'' allegation as ambiguous,and therefore subject to the General Counsel's interpretation
(3:428, 434), and noting that FPC had not filed a motion for
a bill of particulars respecting paragraph 21 (3:423, 428), I
overruled FPC's variance objection and motion to strike.
(3:434; 6:1192.) On brief FPC renews its objection. (Br. at
11±15.) I reaffirm my ruling.An important distinction should be noted. Respecting the``overall conduct'' and ``bad faith'' phrases constituting the
heart of the allegation, paragraph 21, counsel explains that
the General Counsel does not allege or argue surface bar-
gaining. (1:29±32; 3:425±427.) Thus, the General Counsel
did not cover everything said at all the meetings, particularly
the ones after August 5, 1993. At trial the General Counsel
hedged on whether the Government was alleging no intent of
entering into any agreement, indicating yes at one point(3:422±423) and no at another. (3:425, 427.) On brief (Br.
at 86±87) the General Counsel lists the eight factors (in addi-
tion to the specifics alleged in the complaint) given at trial
(3:417±422, 447; 7:1441) which constitute the ``overall con-duct'' and which add weight and persuasion in support of a
bad-faith finding. I shall address these factors when I discuss
the bargaining.It can be argued that the complaint, as well as the Govern-ment's evidence, really attacks what FPC, in effect, contends
are nothing more than its tactical positions. At trial the Gen-
eral Counsel acknowledged the Government's need to show
that FPC's ``regressive contract proposals'' reflected bad
faith rather than the tactic of bargaining very hard up front
and then later substituting softer proposals. (2:213±214;
3:412; 6:1185.) On brief the General Counsel addresses the
issue of intent by arguing that FPC failed to fulfill its duty
to bargain in good faith because the evidence, such as the
regressive contract proposals, shows that FPC had no ``seri-
ous intent to adjust differences and to reach an acceptable
common ground.'' (Br. at 106, quoting from NLRB v. Insur-ance Agents, 361 U.S. 477, 485 (1960).)One additional allegation of 8(a)(1) interference falls with-in this time frame. Complaint paragraph 9 alleges that FPC
violated Section 8(a)(1) about September 15, 1993, ``through
oral announcement at a contract negotiation session, promul-
gated and since then has maintained a rule which prohibits
all handbilling and distribution of literature on Company
property.'' Respondent denies. I treat this allegation in a mo-
ment.D. FPC Waives its Motion to DismissAfter the General Counsel (8:1555) and the Union(8:1578±1579) had rested their cases-in-chief, FPC moved to
dismiss all of the 8(a)(5) allegations plus the handbilling
paragraph. (8:1579±1594.) After hearing argument of coun-sel, I denied FPC's motion. (8:1611). FPC's further positionis that even if it proceeds after such denial, in my decision
(the JD) I am restricted to assessing only the evidence in the
record as of the motion to dismiss. (8:1611±1612.)FPC is in error. When I denied FPC's motion, FPC thenwas faced with making an election. It could rest on its mo-
tion and litigate allegations not addressed by its motion, or
proceed with its case-in-chief as to all allegations. It could
not proceed on all allegations after my denial and, at the
same time, preserve its motion either for renewal at the close
of the hearing or for any appeal from the JD. In short, FPC
waived its motion by proceeding with its case-in-chief on the
allegations which it addressed in its motion. Kidd ElectricCo., 313 NLRB 1178 (1994). Furthermore, after such a mo-tion has been made and is denied and the respondent pro-
ceeds, an administrative law judge is not restricted to the evi-
dence existing as of the motion, but must weigh all the evi-
dence in the entire record. Kidd Electric, id. at 1187; PeterVitalie Co. 313 NLRB 971, 972 (1994). In reaching my deci-sion in this case, I have weighed all the evidence in the en-
tire record.E. The 8(a)(1) Allegations1. Permission to leave work areaAs established by complaint paragraph 7, and the answer,at all material times FPC ``has maintained a rule requiring
employees to seek their supervisor's permission before leav-
ing their work area.'' This refers to the employee handbook's
rule 5 which provides (G.C. Exh. 13 at 22) (emphasis
added):5. Employees are expected to devote their full atten-tion to their assigned duties. Sleeping while on duty or
absence from the assigned working place without
permission is prohibited. Loitering, loafing, visiting,wasting time or inattention to work is prohibited. Fail-
ure to conform to the above standards of performance
is a very serious offense.Complaint paragraph 8 alleges (and FPC denies) that sinceabout March 1993 FPC, by its agents, enforced the foregoing
rule ``selectively and disparately by applying it only against
employees who formed, joined, or assisted the Union.'' By
such enforcement, paragraph 22 alleges, and FPC denies,
FPC violated Section 8(a)(1) of the Act.The incident giving rise to this allegation occurred aboutlate March 1993 when Loupe and Kenneth L. Jefferson,
maintenance engineering manager, held a meeting with em-
ployees Billy Ratcliff and William ``Whip'' Wilson in
Loupe's office. Ratcliff and Wilson, who are maintenance
mechanics, have been union stewards for many years. Loupe
told them that he had received reports that they had been
campaigning during worktime and that from then on they
must have permission from their supervisors before they
could leave their work areas. (Recall that this was during the
critical period before the decertification election.) When
Ratcliff asked if Loupe meant for job-related reasons, Loupe
said yes and that they were not to talk to anyone when pro-
ceeding from point A to point B. Jefferson said they were
going to have meetings with the other employees to tell them
the same, but no such meetings were held. At trial FPC of- 643FORMOSA PLASTICS CORP., LOUISIANAfered no evidence that either Ratcliff or Wilson had in factbeen campaigning for the Union during worktime. Wilson
denied that he had done any campaigning during worktime.
(3:605, 642.)The General Counsel's witnesses credibly testified that be-fore this March 1993 meeting, the mechanics (as possiblydistinguished from equipment operators who generally have
no work reason to leave their work stations) operated under
two rules respecting leaving their assigned work locations.
First, if they needed to leave for personal business or, in the
case of the union stewards, on union business, they had to
obtain their supervisor's permission. (That, of course, com-
plied with rule 5.) Second, if they had to leave for a work-
related reason, such as to obtain a replacement pump from
the shop, they did not need permission. On this basis Ratcliff
and Wilson have operated for years with knowledge of su-
pervision and, until March 1993, were never told otherwise.
After the March 1993 meeting, both Ratcliff and Wilson, in
compliance with the instructions they had received in the
March meeting, asked their supervisor's permission to leave
even when it simply was to obtain a replacement pump from
the shop. Other mechanics have been permitted to follow the
practice existing before March 1993.The record reflects that some time after the March meet-ing, and based on calls from the Union (Partin), Loupe called
in two operators (Michael Drago and Elton White) concern-
ing being out of their work areas. (8:1734±1735; 9:1849.)It appears that after several months of requests by Ratcliffand Wilson, FPC eventually clarified the instruction so that
the mechanics do not need to ask permission when the work
assignment itself (such as pulling a pump) encompasses the
need to go to the shop, for example, for a replacement. Un-
fortunately, that is not the instruction which Loupe gave
Ratcliff and Wilson in March 1993.Because the instructions given to Union Stewards Ratcliffand Wilson (restricting their work-related absences from their
work areas) reasonably appear to have been for the purpose
of singling them out because of their positions as union stew-
ards and because of their open support of the Union, the
March 1993 restrictions, which FPC applied for several
months only to them out of all the maintenance mechanics,
violate Section 8(a)(1) of the Act. I shall order FPC not to
single out stewards or supporters of the Union for more re-
strictive enforcement of work rules while holding other em-
ployees to a less stringent standard.2. Handbillinga. FactsComplaint paragraph 9 alleges that about September 15,1993, FPC, by Administration Manager Patrick L. Loupe,
``through oral announcement at a contract negotiation ses-
sion, promulgated and since then has maintained a rule
which prohibits all handbilling and distribution of literature
on Company property.'' FPC denies.As Loupe acknowledges (1:137), FPC does not have a no-solicitation policy. (Indeed, the employee handbook (G.C.
Exh. 13) contains neither a no-solicitation nor a no-distribu-
tion policy or rule.) Loupe concedes that FPC allows em-
ployees to conduct (on company premises) raffles and to sell
tickets for various activities. (1:137.) Testimony by the Gen-
eral Counsel's witnesses confirms this.General Counsel's witnesses testified that for years (sinceFPC acquired the plant) union representatives and employees,
while standing by the guard shack at the maintenance en-
trance to the plant, have passed out handbills to employees
entering and leaving. Those handbilling were never told they
could not handbill on company property. Not only was this
in the presence of the guards, but supervisors and managers
use the main gate. Billy Ratcliff testified that in the latter
part of 1992 Loupe gave him permission to handbill at the
gate so long as he did not aggravate employees passing
through. Ratcliff then handbilled. (2:349±350.)Ratcliff also testified that about a week before the decerti-fication election of May 6, 1993 (about Thursday, April 29)
that he and another employee were handbilling by the guard
shack at the main entrance when Andre drove by. Ratcliff is
sure Andre observed their handbilling. Sure enough, a few
minutes later Supervisor David Hebert approached and asked
McLean (who was there with handbills by that time) for cop-
ies of the handbill, saying that Andre had sent him out to
obtain one. Hebert said nothing about the handbilling itself.
(2:342±344.) Confirming that account, Hebert asserts that
Andre asked him to go ask for a copy. Hebert did and, re-
ceiving two copies, delivered them to Andre. This occurred
at a staff meeting of some supervisors and managers. (4:736±
739.) Andre testified that he could recall no such incident.
(1:62±64.) Crediting Ratcliff and Hebert, I find that the inci-
dent occurred as they described.Loupe testified that, to his knowledge, there has been nohandbilling at the front gate of the facility since FPC pur-
chased the plant because FPC does not allow it. (1:138;
8:1730±1731.) Loupe also testified that the guards are to re-
port any such activity to Kirby Campbell who in turn would
stop the handbilling and report it to Loupe. According toLoupe, no one has reported any handbilling to him. (1:138±
139; 8:1731; 9:1835±1836.) Campbell, FPC's manager of
safety and security, supervises the guards (contract guards
rather than employees of FPC). Campbell reports to Loupe.
Other than one incident in the last 3 years, an event not in-
volving handbilling at the gate, Campbell has never seen
handbilling at the gate, the guards (since FPC purchased the
plant) have never reported any handbilling to him, and he
has never reported any to Loupe. (9:1944±1948.) The pre-
vious two owners of the facility allowed handbilling at the
gate, although the second one eventually stopped it. (8:1730;
9:1945.)The evidence strongly favors a finding, which I make, thatbefore September 1993, employees and other individuals
handbilled at the main entrance (on FPC's property) and that
FPC's officials were aware of this fact. Indeed, in late 1992,
Loupe authorized Union Steward Ratcliff to do so and about
April 29, 1993, Andre himself dispatched a supervisor, David
Hebert, to obtain a copy of a leaflet being distributed by
union supporters and stewards during the critical period be-
fore the May 6 decertification election. Andre did not order
that the handbilling be stopped.b. FPC denies the Union's September 15, 1993 requestTurn now to September 1993. In mid-September the par-ties corresponded with a series of letters (G.C. Exhs. 66±70)
which contain, along with other matters, charges and
countercharges of delaying the negotiations and a debate over
whether the unfair labor practice trial (then scheduled for De- 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cember 15) would be a ``trial'' or a ``hearing.'' One of theseries, a September 15 memo (G.C. Exh. 68) from Andre to
all hourly employees at the plant, deals mostly with the de-
bate over the nature of the unfair labor practice hearing.
Ratcliff testified that the Andre memo was distributed to em-
ployees, but he describes one which accuses the Union's ne-
gotiating committee (at least Ratcliff took it that way) of
stalling, and ``I felt that he told an untruth on me.'' (3:505±
505.) None of the series in evidence accuses the Union's ne-
gotiating committee of stalling. The accusation is against
Partin. Ratcliff apparently misread Loupe's September 15 let-
ter (G.C. Exh. 67) to Partin and misapplied Andre's Septem-
ber 15 memo to all hourly employees. I have some difficulty
with the reliability of Ratcliff's testimony in this area.Partin testified that he wanted to answer Andre's Septem-ber 15 memo (G.C. Exh. 68) to the employees, about ``This
is not a trial,'' because he, Partin, had always said the pro-
ceeding would be before a judge. The Union wanted to dis-
tribute a letter at the gate responding to Andre's memo,
Partin testified. (6:1270±1274.) At the September 15 bargain-
ing session (session number 5 of the 1993±1994 negotia-
tions), Partin asked Loupe if he could distribute a letter to
answer Andre's September 15 memo to the hourly employ-
ees. The parties took a recess so that Loupe could confer
with FPC's attorney. On resumption of the session a few
minutes later, Loupe said the answer was ``No.'' Ratcliff
then asked if he could, and Loupe gave the same answer. Ei-
ther Ratcliff or Stella Slater (another member of the Union's
negotiating committee) asked if the Union could post a letter
(on the bulletin board), to which Loupe answered that there
was a procedure for that. (1:137±138; 2:338; 3:505±505;
3:635±639; 6:1274±1275; 7:1465±1466; 8:1729±1730;
9:1832; Jt. Exh. 5 at 23±24.) The matter was not raised again
at any later bargaining session. (8:1730.)c. DiscussionIn effect, I find, FPC announced a new ruleÐhenceforth,no one could handbill at the front gate (on FPC's property).
There is no evidence that FPC intended for the rule to apply
only to union literature, or that it thereafter has selectively
enforced its new rule. When Loupe was asked about union
literature being posted on the bulletin board, he answered
that there was a procedure for that. Finding no violation, I
shall dismiss complaint paragraph 9.F. The 8(a)(3) Allegations1. IntroductionThere are two 8(a)(3) allegations, one independent and onecombined with an 8(a)(5) allegation. The independent allega-
tion attacks the June 7 discipline imposed on Donald
McLean (par. 10). The unilateral changes of May 24 (par.
15), in addition to being alleged as a refusal to bargain, also
are alleged to be violative of Section 8(a)(3). I shall treat the
McLean matter here, and postpone summarizing the unilat-
eral changes until I reach the general topic for 8(a)(5) allega-
tions.2. Donald McLean disciplined June 7, 1993a. Facts(1) BackgroundComplaint paragraph 10 alleges that about June 7 FPCissued a final warning and a 2-day suspension to Donald
McLean. Admitting this allegation, Respondent denies the
additional allegation that it disciplined McLean because of
his union activities.McLean has worked at the facility for about 29 years.(4:747; 9:1782.) Karen Stewart has been a personnel assistant
there since 1990. (9:1865.) Stewart doubles as a receptionist
and assistant payroll administrator. (1:116; 9:1771, 1864.) In
her payroll function, one of Stewart's duties is to deliver
payroll checks to the front gate. (9:1864±1865.) About April
21, 1993, Stewart complained to Loupe that McLean had
been ``bothering'' her by asking her to have dinner with him
and to supply him with employees' names, addresses, and
social security numbers and not to tell anyone. Stewart told
Loupe that she was having to leave the front desk when she
saw McLean approaching. She said she did not know how
to handle the situation and she asked Loupe to have McLean
stop. Loupe told her to put her complaint in writing and she
did so by memo (G.C. Exh. 5) later that day. (1:119, 121;
9:1774, 1796±1797, 1800, 1871, 1874, 1920, 1923±1924.) At
trial Stewart testified that McLean had called or approached
her about half a dozen times beginning in December 1992.
In her memo of April 21 to Loupe, Stewart wrote (G.C. Exh.
5):I have been asked several times by Mr. McLean ifI could print him a list of all employees including their
addresses, hire dates and social security numbers. He
told me not to tell anyone that he was requesting this
information.Also, he has called me at the switchboard on severaloccasions and told me that I should have dinner with
him, and for me not to be afraid, that he wouldn't bite.
I feel that he is harassing me and that you should be
made aware.In a second memo (G.C. Exh. 6), dated May 4, 1993,Stewart wrote Loupe (G.C. Exh. 6):This is to inform you that I heard the following com-ment from Mr. McLean, ``God Damn this place and all
the rest of you Chinese assholes.'' This comment was
made as he was leaving the conference room during the
Arbitration.(2) The June 4, 1993 investigative meetingLoupe testified that the decertification election and a mo-rale survey had him very busy then and he needed time to
investigate. (1:120; 9:1771±1772.) Not until the evening of
June 3 did Loupe call McLean (at home) to come to his of-
fice the next morning to respond to charges of sexual harass-
ment. (4:838±839; 6:1070±1071.) The following morning
McLean, Doug Partin, and Attorney Wells met with Loupe
and Staff Manager Roger Massey to obtain McLean's ver- 645FORMOSA PLASTICS CORP., LOUISIANAsion. At the meeting McLean admitted to calling Stewart andasking her to dinner (by which McLean, in the language of
the South, means the noonday meal, 4:861), but that he does
the same with others merely as part of being friendly, that
he meant nothing by it and would stop the practice.Contending that he asked only for a copy of a senioritylist that FPC had distributed in the past, McLean denied to
Loupe that he told Stewart not to tell anyone of his request.
At trial McLean testified that he told Stewart not to do it if
it would get her into trouble. McLean said he told her that
because he had fallen into disfavor and his name was like
the ``plague.'' (4:851; 5:1021.) Stewart denies that McLean
said anything about not wanting to get her into trouble.
(9:1887.) Loupe said the social security numbers were con-
fidential. McLean said he did not know that.McLean's reference to the ``plague'' requires additionalbackground. Andre testified that in 1989±1991 he assisted
Formosa Chemicals and Fibers Corporation (FCFC), a sibling
company of FPC, in an attempt to establish a major facility
in St. John The Baptist Parish (southeast of Baton Rouge)
which would employ 1000 employees. The property needed
to be rezoned, so first there were zoning hearings, then two
hearings before the Environmental Protection Agency (EPA)
plus an environmental impact statement (EIS). McLean at-
tended two or three of the meetings. (1:58±61; 4:841;
6:1077.)McLean testified that he sat in the audience. (4:842.) Al-though it is undisputed that McLean never made any public
remarks at any of the meetings, McLean concedes that some
attendees from one or more of the organizations in attend-
ance asked him about FPC's management and he told them
that he did not trust Andre. (5:955±956.) During the 1993 de-
certification campaign FPC held ``buzz'' sessions with its
employees. During these buzz sessions FPC's management
criticized McLean in certain respects. (As I noted earlier, by
letter of May 10, R. Exh. 17, McLean resigned from his po-
sition as the Union's negotiating committee president in
order to remove himself as any hindrance in the upcoming
contract negotiations. In his letter McLean cited the fact of
personal attacks on him.) One of the topics was McLean's
attendance at the 1991 EPA hearings. Andre admits that he
told employees that, at the EPA meetings, McLean was sit-
ting in the midst of environmental activists who were op-
posed to Formosa's plan to build a plant there. At the buzz
sessions Andre said that at one of the EPA meetings an ac-
tivist rose and criticized FPC's environmental practices, as-
serted that FPC abused its employees, and (apparently point-
ing to McLean) suggested that attendees and officials could
confirm this by speaking with (McLean). (1:58±61.)Nan Ya Plastics is another sibling of FPC. Located atBatchelor, Pointe Coupee Parish, Louisiana (about 50 miles
northwest of Baton Rouge), Nan Ya Plastics purchases some
of the PVC produced by FPC. (1:52, 61.) Andre concedes
that, at the buzz sessions, he mentioned that McLean was as-
sisting the employees at Nan Ya Plastics in organizing and
that, in Andre's opinion, Nan Ya Plastics could not survive
as a union plant and that FPC could not survive without Nan
Ya. (1:64±69.)For a final bit of background on incidents of ill will be-tween McLean and Andre, and Loupe, I note McLean's testi-
mony that in 1989 Andre telephoned him at work one night
upset and protesting about pickets at his home and atLoupe's home. McLean said he knew nothing about it butwould call Partin. On calling Partin, McLean learned that
Partin had ordered the pickets and that he would have the
picketing stopped. At the 1993 buzz sessions, McLean testi-
fied, Andre sought to blame him and the Union for the pick-
eting even though he tried to say that he had nothing to do
with it. (6:1106±1109.)(3) The June 7, 1993 disciplinary meetingDoug Partin secretly tape recorded this meeting (4:857±858; 5:879, 891±893; 6:1077), and copies of the tape (G.C.
Exh. 104) and 10-page transcript (G.C. Exh. 105) are in evi-
dence. Early in the meeting Loupe takes up the allegations
and FPC's conclusions. On sexual harassment, Loupe states,
``You admitted you had done some things you didn't think
was sexual harassment. You made comments to a lady at
work. Don't do it again or you will be discharged if you do
it again. You've got to understand the position you put me
in when you do that.''For the first time (4:853; 5:928), Loupe specified themicrocall list, saying that ``subsequent to'' the Friday meet-
ing (although the tape is very noisy, the words are ``subse-
quent to'' rather than ``in'' the Friday meeting as the tran-
script records) the ``same young lady'' (Karen Stewart) re-
ported to Loupe that McLean also had asked for ``the tele-
phone numbers. For the microcall telephone numbers with a
confidential listing of ....'' (As reflected on the tape. The
transcript at this point differs somewhat from the tape.)
McLean and Partin observed that telephone numbers are not
confidential, that FPC furnishes the Union with a list of all
phone numbers. When Loupe replied that the microcall list
is different, McLean pointed out that his supervisor gives it
to him so McLean can get employees to cut down on the
number of calls or else FPC will remove the department's
telephone. (At trial the General Counsel's evidence confirmsthis and more. Since 1992 three supervisors have brought the
microcall lists to McLean asking his help in reducing the
length of calls or in preventing unauthorized calls. Two of
them, Randy Riddick and John Arnold, did not testify, but
David Hebert did and he substantially corroborates McLean
and witness Robert Tate.)McLean told Loupe that (because of his ready access) hehad no need to ask for a copy of the list, and that he did
not remember asking for it. At trial McLean testified that
earlier in 1993 an employee told him that employees were
making 1±900 calls. McLean called Stewart and asked her to
check because he wanted to put a stop to it before someone
got into trouble. Later she told him there were no such calls.
(5:929±930.) Stewart testified that McLean did ask her to
check the microcall list for his department to see if there
were any 1±900 calls on it, and if so to give him a copy of
the list (her pretrial affidavit omits the part about a copy),
and she concedes that McLean stated that he wanted to see
whether any 1±900 calls were being made so that he could
handle the situation before it reached the department head.
(9:1867, 1870, 1886, 1916±1919.)Although the record does not show whether Stewart toldLoupe the purpose of McLean's request, Loupe acknowl-
edges, as the transcript of the meeting shows, that McLean
told Loupe his purpose was to stop any 1±900 calls.
(9:1776.) At the meeting Loupe, rather than addressing
McLean's stated purpose, immediately switched the topic to 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
McLean's requesting Stewart not to say anything about hisasking for what FPC considers confidential such as social se-
curity numbers. Loupe then stated, ``This is a serious prob-
lem to us because you asked for this. There are avenues you
go through to get this information, subject to my approval,
through me or Sherry McBeath. Regarding that, we're going
to suspend you for two (2) days starting at 6 p.m. Wednes-
day to 6 p.m. Friday. If you need that type of information
dealing with our company, come in and ask me.'' When
McLean says he has always asked McBeath for it, Loupe
states, ``It's a serious offense. You know what kind of trou-
ble I get in when I give out someone's social security num-
ber.'' McLean then denies asking for social security numbers
as such, but only for seniority lists which have included that
information. (G.C. Exh. 105 at 2.)Later, in response to a question from Partin, Loupe states(G.C. Exh. 105 at 3):I am suspending him for the whole thingÐfor askingfor what we consider to be a confidential document and
asking somebody not to say anything about it when he
knows that there is an area to get what he needs from
this facility. It's available and that's not it. That avenue
is not to go to some secretary and say give me this and
don't say anything about it.Still later, when Partin again asks the basis for the suspen-sion, Loupe states that it is for (1) requesting confidential in-
formation and (2) asking Stewart not to tell FPC. After a
mostly unintelligible few words by McLean, Loupe states
(G.C. Exh. 105 at 5):It is the opinion of the management of this plant nowthat you have not been a model employee. Your atti-
tude is bad. Just to recap a few little things. The com-
ments at St. John.When McLean protested that he made none there, Loupemade remarks about McLean's comments to the environ-
mentalists. This sparks further protestations by McLean and,
in his support, Union Representative Joe Webb (5:892).
When Partin asks what else, Loupe lists as another problem
the $75 gift to the payroll employee (Pam Boudreaux).
McLean explains in detail that he merely loaned her themoney. Loupe responded that the $75 had even been a topic
in the recent morale survey. To a question by Partin as to
why he was raising the $75 item now when he did not do
so at the time, Loupe states that it is because it has come
up (in the morale survey, presumably). This topic ends when
McLean says he now has learned not to loan any money.Switching to the next topic, Loupe states (G.C. Exh. 105at 8):The third thing I have is the comments you made tome in this office is why I say your attitude is bad.
When Whip Wilson came to me about changing the
policy about hiring relatives, he said he had a relative
he wanted to send. Your remark was you wouldn't rec-
ommend any one to work for this companyÐa no good
company (inaudible) talking about your attitude when
you say this kind in front of management people and
so forth. That's a problem.Almost immediately Loupe moves to the next topic bystating that McLean had said, ``Goddamn this place and all
these Chinese assholes,'' or ``To hell with this place and the
rest of these Chinese assholes.'' McLean replied that it was
not him but Robert Granier who said that just as they made
the curve [in the hallway]. ``It was not me,'' McLean reiter-
ated. To this Loupe stated, ``Your attitude toward this com-
pany is not the best of Formosa. About the comments you
made.'' ``I did not make it,'' McLean insisted. ``Okay. I am
putting you on final notice for harassment. You got a bad
attitude.'' Loupe said this was McLean's final warning.When the conversation again turns to the St. John meet-ings, McLean states that as a labor person he will do every-
thing to help persons get jobs. ``That's what shocked me,''
Loupe replies, ``You heard what the man said.'' A moment
later Loupe makes clear that he is referring to the comment
by the environmental activist that FPC is ``no good'' and
should not be given the necessary permits to build a plant.
Thus, Loupe states (G.C. Exh. 105 at 10, as corrected to con-
form to the tape):I am telling you what Andre said. One of the envi-ronmental people got up and made a speech and said,
``You can't help these people in here. They are no
good. They are trouble coming in here. They treat the
employees horrible. If you don't believe what I am say-ing, ask that man right there. He is from that plant. He
[the editorial reference in the transcript at this point
shows Andre; it obviously should be McLean] just got
through telling me that.''After McLean says he does not remember the man (environ-mentalist) saying all that, he denies the allegation that he pri-
vately spoke ill of FPC to anyone. The meeting then ends.(4) The suspension letterBy letter (G.C. Exh. 9) dated June 16 Loupe wroteMcLean as follows:On 6/4/93 we had our first meeting to investigate theallegations on sexual harassment and obtaining con-fidential information without going through proper
channels. The investigation rendered the following in-formation:Item #1 Sexual HarassmentOn a number of occasions you have asked Mrs.Karen Stewart to go out with you, as well as a number
of other female employees in the Company. They have
declined and the statements of Mrs. Stewart indicated
that you told her, ``I don't bite'' when you asked you
out. In further investigation, I find that you have asked
other ladies out and by your own admission, validated
that there have been many others to whom you made
the request.Since we have received the charge and completed theinvestigation, the following action is to be taken in ac-
cordance with the severity of the situation. You are to
receive a warning letter to the effect that you are toleave the lady alone and not continue approaching her
for dates. She is pregnant and does not need this type
of situation with which to contend. You are not to ap-
proach Mrs. Stewart concerning this incident. No con-
tact is to be made with her other than her normal work 647FORMOSA PLASTICS CORP., LOUISIANAassignments which may put you in contact with her.This incident is not to be discussed with her or any
other employees in the plant. It should be of a con-
fidential nature. If further actions of an unwanted nature
on your part continue, disciplinary action will be taken
up to and including discharge, based on the facts of the
case.Item #2. Requesting confidential information withoutgoing through the proper channelsIn further investigation, Mrs. Stewart informs methat on 4 or 5 occasions you not only tried to get her
to give you the list of employees' names, addresses,
Social Security numbers and phone numbers, but you
also asked her to get you a list of the Microcall report,
which lists the outside caller number and the number
being called. Mrs. Stewart further restates that you told
her not to tell anyone.As I told you in our meeting, Mrs. Stewart will sub-mit voluntarily to a polygraph test concerning her state-
ments, to which you had no response.Additional information:
(1) Approximately one to one-and-a-half years ago,another lady in the payroll area came to me and stated
that you gave her $75. She asked what she should do
with it and I informed her that due to her position in
the payroll area, she should have [given] it back to you.
She couldn't inform me as to why you would give her
$75 when I asked her. To my knowledge she gave the
money back to you. Now you have stated that you
loaned her the $75 because she need[ed] money.(2) In previous situations, you have made negativecomments about the Company, as well as ethnic slurs
about Chinese owners as most recently overheard in the
hallway when a request of yours was denied. The spe-
cific statement was: ``God Damn this place and all the
rest of you Chinese assholes.''Conclusion:
Item #2, concerning the unauthorized request of con-fidential documents containing employees' names, ad-
dresses, Social Security numbers and phone numbers,
as well as the Micro-call report will be handled as a
separate incident. The disciplinary action taken for this
offense will be a two-day suspension without pay andyou are to be placed on Final Warning. Further inci-dents of a similar nature which are indicated by your
abusive attitude, language and disregard for company
policy will result in your discharge.b. Discussion(1) Prima facie caseThe General Counsel's burden is to show that McLean'sunion activities were a motivating reason for his discipline.
If the Government succeeds in making that prima facie case,
the Respondent must then demonstrate, as an affirmative de-
fense and with a burden of persuasion, that it would have
taken the same action even had there been no union activi-
ties.I find that the General Counsel has established a primafacie case. During the decertification campaign, Andre criti-
cized McLean for his assistance in the effort to organize the
employees of Nan Ya. Andre concedes his awareness of theassistance by McLean. (1:61.) Stewart's initial written com-plaint was made April 21. (G.C. Exh. 5.) According to
Loupe, other events plus the need to investigate prevented
his calling McLean for over 6 weeks. It is unclear what
Loupe's investigation consisted of besides conferring withStewart. If Loupe really considered the matter to be as seri-
ous as he claims, the delay of over 6 weeks seems very
strange. The delay ended, however, just minutes after
McLean returned home from attending a crawfish boil with
the Nan Ya employees. The timing, plus Andre's knowledge
and criticism, prompts the findings, which I make, that
Andre learned of McLean's attendance at the June 3 crawfish
boil and that he reported this to Loupe. Andre's message
then caused Loupe to call McLean to report the following
morning to answer sexual harassment charges.Additionally, at all times FPC has gone out of the way tolabel this allegation as ``sexual'' harassment. At no time
does Stewart call it that, although Loupe and FPC's attorney
do. Stewart actually told Loupe that McLean was
``harassing'' her (G.C. Exh. 5) and (9:1920, 1923) ``bother-
ing'' her. Stewart admits that at no time did McLean make
any lewd remarks or attempt any sexual advances. (9:1924.)
She felt his phone calls were harassment. (9:1924.) Yet
Stewart concedes that she gave McLean her home telephone
number in one of their first business encounters, apparently
when he gave her his business card and told her to call him
if ever he could help. (9:1889±1890.)Repeatedly asking someone to dinner, and repeatedlybeing declined (but never told she prefers not to be asked),
no doubt is pestering and a form of harassment. But is it sex-
ual harassment if neither the invitee nor management tells the
invitor that the invitations are not welcome and to cease? Ac-
cording to Loupe, only once before has he received a sexual
harassment charge. It involved a secretary to a local man-
ager. (I omit the names as an unnecessary public disclosure.)
The manager invited his secretary to lunch and to dinner and
asked her personal questions about what made her boyfriend
love her, and he stared at her. She told him to stop. When
he did not stop she went to Loupe who orally issued him a
final warning. (R. Exh. 41; 1:126±127; 9:1779±1780.)
Loupe's hand memo to the manager's personnel file is dated
July 21, 1992. (R. Exh. 41; 9:1781.) From this memo (his
notes), Loupe finally (apparently in 1993) got around to for-
malizing the manager's final warning in the form of a letter
to the manager dated July 21, 1993. The manager admitted
the truth of all allegations. (R. Exhs. 40, 41; 9:1792.) Appar-
ently because of the letter's being typed in 1993, all dates
are shown as 1993 rather than 1992.Aside from the informal nature of the 1992 file memo re-specting the manager, in contrast with the formalized han-
dling of McLean's case, consider also an incident of harass-
ment of a female by ``B'' shift VCM operators. The harass-
ment consisted of vulgar names and derogatory remarks they
were making about her. She overheard these remarks and
names, but did not see the speakers. The female's manager
became concerned that she would file a sexual harassment
lawsuit and wrote a memo (G.C. Exh. 109), dated March 20,
1992, to the operators' manager. (5:934.) In the end, the fe-
male and McLean ended up in Loupe's office where Loupe,
in effect, said he likes to defuse such situations. Loupe made
no investigation to identify the employees who had been call-
ing the female vulgar names. Andre and Loupe were content 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
with McLean's telling all employees in the department thatsuch conduct should stop. (5:935±939.)I also attach some weight to Loupe's apparent failure tointerview Robert Granier respecting the vulgar reference to
the Chinese following an arbitration hearing involving a
grievance over his forced retirement. Granier testified thathe, not McLean, made the derogatory remark in anger as
they left the conference room and were walking down the
hall. (3:593, 596.) Recall that McLean's first notice of this
allegation came at the June 7 meeting and that his tape-re-
corded reaction was spontaneousÐnot he, but Granier said it.
Loupe apparently did not see fit to extend the investigation
to encompass an interview of Granier.The alleged confidentiality of social security numbers isfacially suspect because social security numbers appear on a
variety of documents, including documents furnished to the
Union. The numbers also appear on timesheets which hang
in public view. (2:366±367; 3:520±521.) In August 1992,
Ratcliff testified, Loupe told him that social security numbers
were not confidential because they are sent monthly to de-
partments where anyone can see them. (2:373, 375.)I also attach weight to FPC's apparent failure to inves-tigate, respecting the microcall list, McLean's explanation to
Loupe on June 7 that at least one supervisor enlists
McLean's help in holding down the length of telephone calls.
To do so, Supervisor Riddick hands McLean the microcall
list for the department. (G.C. Exh. 105 at 2.) Riddick did not
testify.FPC's discipline of McLean has the initial appearance ofbeing contrived, as imposing overkill in contrast to a past
procedure, in one situation at least, of defusing potential sex-
ual harassment charges without so much as an investigation
of apparently improper conduct. Rather than a simple notice
to McLean that his invitations to Stewart were unwelcome,
and to cease, and a notice that henceforth all social security
numbers and microcall lists are considered confidential and
to ask for them only through him or his assistant, Sherry
McBeath, Loupe imposed a final warning and a 2-day sus-
pension. Clearly FPC was motivated in part by McLean's
union activities at Nan Ya Plastics. The Government having
established a very strong prima facie case, I turn now to ex-
amine whether FPC proved what is, by law, its affirmative
defenseÐthat it would have imposed the discipline even in
the absence of any union activity by McLean.(2) Respondent's affirmative defense(a) Sexual harassmentFPC has a written progressive discipline system involvingthree steps of (1) oral warning, (2) written warning, and (3)
suspension. It provides that the level of discipline assessed
in a given case ``is based on the individual guilt and prior
disciplinary record of the particular employee involved.''
(G.C. Exh. 13 at 24; 1:109.) Loupe testified that each case
stands on its own merit and steps can be skipped. (8:1744.)
And for sexual harassment, Loupe testified, company policy
bypasses progressive discipline and imposes a final warning.
Any further episode of sexual harassment results in ``severe''
discipline. (1:131; 9:1781, 1789.)In his nearly 29 years at the facility, McLean has been dis-ciplined only onceÐa 1985 oral warning for inattention to
his job. (1:110; 4:834±835.) Loupe concedes that McLeanhas never previously been spoken to (counseled) about anyof the topics of the allegations in question here. (1:136.) He
concedes that FPC does not have a no-fraternization policy.
(1:138.) He concedes that he has never told McLean that so-
cial security numbers are confidential. (1:136.) He concedes
that he has never told McLean he could not have social secu-
rity numbers. (9:1802.) He concedes that there is no written
procedure for requesting information. (1:134.) And Loupe
concedes that McLean is one of the best operators in the
plant, possibly the very best. (1:137; 9:1784.)In Loupe's view, however, McLean's status as an excel-lent employee began to deteriorate after he became president
of the Union's negotiating committee in 1989. That is when
McLean developed a ``bad attitude'' (1:136) and began
showing his ``true colors'' of reneging on deals by filing
grievances on matters Loupe considered as closed by agree-
ment with McLean. (1:137, 159.)FPC is entitled to credit one of its employees over anotherand to impose whatever discipline it wishes, so long as its
action is not for an unlawful purpose. Thus, how quickly
FPC responds to a charge, whom it credits and why, and the
severity of the penalty become subject to governmental scru-
tiny only when an unlawful purpose is alleged. The Govern-
ment having made a prima facie showing that a motivation
for the penalty imposed here was McLean's union activities,
it is FPC's burden to persuade, as its affirmative defense,
that it would have imposed the penalty regardless of any
union activities by McLean. That is, FPC not only must sep-
arate its tainted motivation here from any legitimate motiva-
tion, but it must persuade that its legitimate motivation out-
weighs its unlawful motivation so much that the Company
would have imposed the discipline even in the absence of
any union activities.Respecting the ``sexual'' harassment ground as the occa-sion for the final warning to McLean, I note that FPC's past
practice, involving two 1992 incidents, is a bit mixed. With
the VCM operators and the female employee, Loupe and
Andre were content to see the situation defused by McLean's
speaking to the employees. There was no investigation to de-
termine which employees were making the derogatory re-
marks, and, therefore, no penalty was imposed. By contrast,
the manager's secretary named a specific person and re-
quested action after the manager had ignored her request that
he stop. The manager admitted all allegations. Even though
the manager admitted everything, Loupe gave him only an
oral final warning (until he formalized the matter with a let-
ter at some point in 1993).The formal manner in which Loupe imposed the penaltyhere is a departure from FPC's past practice. Moreover, the
timing of the whole episode (beginning only minutes to a
very few hours after McLean had returned home from a
crawfish boil with Nan Ya employees), I have found tainted.
Additionally, on June 7 Loupe accompanied the penalty no-
tice with references to McLean's ``bad attitude'' (G.C. Exh.
105 at 9), as if such attitude somehow caused him to invite
Stewart to have ``dinner.''The ``bad attitude'' which Loupe mentions on June 7clearly refers to Andre's perception, as described by Loupe
on June 7 (G.C. Exh. 105 at 10), that McLean had provided
aid and comfort to environmentalists (at the 1991 EPA hear-
ings) who were viciously attacking FPC's policies on both
the environment and on the treatment of its employees. How- 649FORMOSA PLASTICS CORP., LOUISIANAever unintentional on McLean's part (although he admits totelling attendees privately that he did not trust Andre, and
claims he does not recall hearing the environmentalist say
everything Andre was attributing to him), McLean allowed
himself to be used by the group of environmentalists in a
way which Andre deeded harmful to FPC, or at least to
FPC's corporate parent and corporate sibling. Moreover,
Loupe added his own interpretation of a remark by McLean
that, to Loupe's understanding, was to the effect that
McLean would not refer a job applicant to FPC because FPC
was a no good company. (G.C. Exh. 105 at 8.)Respecting the vulgar remarks about the Chinese, Loupeasserts that Stewart was positive in her identification of
McLean, even though she only heard his voice, which she
recognized, and could not yet see McLean and Granier as
they approached the reception area in the hallway from the
conference room. Loupe disregarded McLean's spontaneous
explanation that it was Granier, not he, who had made the
remarks. Although the June 7 meeting was to be for the no-
tice of decision made, it turned out to include new allega-
tions (vulgar remarks about the Chinese; microcall lists)Ðal-
legations answered and explained on the spot by McLean.
McLean's responses to these new allegations reasonably
called for additional investigation by Loupe, yet none was
made. With McLean's explanations disregarded, Loupe (ob-
viously implementing a predetermined decision made after
earlier conferring with Andre and Massey, 1:131) announced
a decision which relies in part on the new allegations.All this haste to discipline McLean was sparked afterAndre, as I have found, learned of McLean's attendance at
the Nan Ya crawfish boil. Recall that Andre thinks Nan Ya
cannot survive unionization, that FPC cannot survive without
Nan Ya, and that McLean should not be helping the Nan Ya
employees organize. That attitude alone reflects Andre's mo-
tivation toward McLean. When one also recalls that FPC
thinks the Union will lose the next decertification election at
FPC, it takes but a short step to conclude that Respondent
would like to get rid of McLean as an employee. Although
McLean resigned as president of the negotiating committee,
he remains as president of the Local. Imposing a final warn-
ing sets the stage for a discharge well before the next decer-
tification election.Based on the record here, it seems apparent that, in the ab-sence of McLean's union activities, FPC would not have
treated McLean's calls and dinner invitations to Stewart as
``sexual'' harassment until McLean had been put on notice
(either by a request to stop by Stewart or instruction from
Loupe to cease) that his overtures to Stewart were not wel-
come and should cease. While FPC's past practice has no in-
cident directly in point, in the secretary/manager situation the
secretary had requested the manager to stop, a request he ig-
nored, and in the case of the VCM operators, no investiga-tion was made, with Andre and Loupe simply allowing
McLean to tell the operators to stop.Finding, therefore, that FPC has failed to establish its af-firmative defense respecting the sexual harassment allegation,
I further find, as alleged, that it violated Section 8(a)(3) and
(1) of the Act by issuing McLean a final warning on June
7, 1993. I shall order FPC to expunge the warning from
McLean's personnel records.(b) SuspensionTurn now to the 2-day suspension. Loupe's June 16, 1993disciplinary notice (G.C. Exh. 9) to McLean concludes by re-
ferring to his ``disregard for company policy.'' In fact there
is, or was, no company policy other than that social security
numbers are printed on a variety of documents and that
Loupe had told Ratcliff in August 1992 that they are not
confidential. Although Loupe claims to rely on a supposed
1981 or 1982 grievance settlement with the Union to keep
social security numbers confidential (8:1738), FPC offered
no documentary evidence. More in point, FPC does not treat
social security numbers as confidential when dealing with the
Union, and McLean is the Union's president.It is clear that FPC treats social security numbers as beingconfidential only because, as Loupe claims, the Union wants
it that way. But when McLean acts on union business, he is
acting as the Union. If Loupe had a question of McLean's
authority to act for the Union, he easily could have tele-
phoned Business Manager Doug Partin. At most there could
have been a misunderstanding respecting whether McLean
really told Stewart not to tell anyone, or, in McLean's ver-
sion, not to do it if it would get her in trouble. Even accept-
ing her version, Loupe easily could have clarified this direct
with McLean far short of a disciplinary action which jumped
two steps of the penalty levels.To the extent that Loupe was justified in wanting to cor-rect any requests to his staff ``not to tell anyone,'' FPC has
failed to demonstrate any special reason for it to leapfrog the
first two steps of its progressive discipline system. Absent
McLean's union activities, I find that, at most, FPC would
have given McLean nothing more than an oral warning, if
that. Loupe's last-minute addition of the microcall list as a
ground for McLean's punishment, in the face of McLean's
explanation that his supervisor gives him the department's
copy and enlists his support in reducing the time of calls
made, further demonstrates that FPC was merely grasping at
every pretextual straw available in an effort to lay a founda-
tion for quickly ridding itself of McLean's thorny presence.
FPC's effort here was less than deft in that it did not post-
pone imposing the punishment in order to ``investigate''
McLean's microcall statement and thereby give an air of de-
tached fairness and objectivity to its procedure and decision.Finding that FPC has fallen far short in carrying its affirm-ative defense burden respecting the suspension grounds, and
finding that FPC has violated Section 8(a)(3) of the Act as
alleged in suspending McLean, I shall order FPC to revoke
the suspension, expunge it from McLean's records, and to
make him whole, plus interest, for his 2 days of lost pay dur-
ing his suspension.G. Specific 8(a)(5) Allegations1. Contract proposals withdrawn February 4, 1993Complaint paragraph 20(a) alleges that about February 4,1993 FPC ``withdrew its September 1992 contract propos-
als.'' Admitting this factual allegation, FPC denies allega-
tions of the conclusory paragraph that this withdrawal vio-
lates Section 8(a)(5) of the Act.Much earlier in this decision I summarized Andre's ``stepfour'' in getting the Union to the bargaining table as being
Andre's February 4 ``clean slate'' letter (G.C. Exh. 29). Re- 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
call that in the letter he advises Partin that when negotiationsresume, the parties should begin from a clean slate. There-
fore, FPC ``does hereby withdraw all contract proposals sub-
mitted during the negotiations in September, 1992. When we
do meet for negotiations, the Company will bargain in good
faith with the Union in order to resolve all differences and
open issues.'' As I found earlier, Andre meant a return to the
terms of the 1989±1992 collective-bargaining agreement.As I also found earlier, an implied reason for the with-drawal is FPC's need to bargain from a stronger position. In
a rather convoluted fashion, Loupe explains, in this connec-
tion, that FPC was concerned about the $4 million Loper
hammer hanging over Respondent's head. (1:158±159.)Complaint paragraph 20(a), in conjunction with paragraph24, alleges the withdrawal as, in effect, an independent viola-
tion of the Act, and not as evidence of bad-faith bargaining
(par. 21 does that). Considering events as of February 4,
1993, and paragraph 20(a) as an alleged violation independ-
ent of overall conduct, I shall dismiss complaint paragraph
20(a). As the Union had rejected the Company's package
proposal, FPC was at liberty to withdraw its own proposal.
Pittsburgh-Des Moines Corp. v. NLRB, 663 F.2d 956, 959(9th Cir. 1981). When I reach the allegation of overall bad
faith, I shall consider whether the withdrawal, in light of the
whole record, is evidence of overall bad faith.2. Unilateral changes made May 24, 1993a. IntroductionComplaint paragraph 15 (in conjunction with other para-graphs) alleges that FPC violated Section 8(a)(3) (par. 23)
and Section 8(a)(5) (par. 24) about May 24, 1993, by the fol-
lowing seven unilateral changes (par. 17) respecting unit em-
ployees:(a) Reduced the wages and benefits of its employees.(b) Froze the wage rates of its VCM±I employees.
(c) Reduced the meal and shoe allowance of its em-ployees.(d) Changed its vacation policy.
(e) Abandoned the grievance procedure and imple-mented a company grievance procedure.(f) Discontinued its practice of compensating em-ployee negotiating committee members. and(g) Enforced its bulletin board rule.The parties have addressed the bulletin board allegation asan individual matter (perhaps because they litigated it rather
extensively), and I shall do likewise.b. The nonbulletin board changes(1) FactsAs I noted much earlier, Andre acknowledges that hemade the changes specified in his May 21 memo (G.C. Exh.
4) without consulting with the Union (1:73±74), and the par-
ties stipulated (3:579) that the changes were made. The cor-
respondence shows that FPC treated the Union's deletion of
item 10 as rejection of FPC's contract package. On January
7, 1993, FPC, by Andre, wrote both the Union (G.C. Exh.
24) and unit employees (G.C. Exh. 23) advising that, al-
though the Union had rejected the Company's contract pro-posal and there was no contract, FPC would not (in effect)roll back the improvements in wages and benefits imme-
diately. The last paragraph in both documents reads (G.C.
Exhs. 23, 24):Formosa, therefore, offers to meet and negotiate withthe Union on a mutually acceptable contract. Formosa
implemented wage adjustments and other provisions of
its proposal on the understanding that its total com-
prehensive proposal was accepted. Since the Union now
says that that is not the case, and since the previous
collective bargaining agreement has expired, there is no
agreement between Formosa and Teamsters Local No.
5. Formosa will not make any wage or other fringe
benefit adjustment between now and a reasonable time
to be determined by Formosa, during which time the
Company and Union can negotiate with a view to
reaching an overall agreement. However, it must be un-
derstood that there is no collective bargaining agree-
ment in existence between Formosa and Teamsters
Local No. 5.In his ``clean slate'' letter of February 4 (G.C. Exh. 29),Andre concluded with this paragraph (G.C. Exh. 29):In conclusion, I wish to address the Company's posi-tion concerning the wage and benefit increases which
were implemented in good faith by the Company after
we received your assurance by phone that we had a
ratified contract. Personally, I have recommended to
our Corporate Management in New Jersey that our em-
ployees at this time should not suffer a loss of income
or benefit improvement due to the union officers' irre-
sponsible handling of these negotiations. Therefore, we
will continue the wage and benefit improvements for a
reasonable period of time, in the hope that you and
your officers will eventually face the reality of your
acts, start to negotiate in a straightforward manner, and
have the integrity to be honest with your members con-
cerning the status of the contract.(2) DiscussionClearly, the improvements which FPC made effective Oc-tober 1 were based on a false report of ratification from the
Union. As the changes were contingent on ratification, and
implemented only after the Union's false report, it is clear
that they never became part of FPC's ``established'' wages,
hours, and working conditions. Although FPC was at liberty
to rescind the changes immediately, it postponed that action
in the hope the Union would return to the bargaining table.And FPC even directly informed unit employees of the status
of the changes and that FPC might well revoke them in the
future. The Union never told FPC that it wanted to bargain
before FPC rescinded the improvements. Did the Union
waive any right to bargain? While waiver outside of negotia-
tions may be inferred, under established Board law, any
waiver during negotiations must be conscious, clear, and un-
mistakable. Intermountain Rural Electric Assn., 305 NLRB783, 786 (1991), enfd. 984 F.2d 1562 (10th Cir. 1993). Al-
though the Fifth Circuit does not approve that distinction,
NLRB v. Construction Services, 954 F.2d 306 (5th Cir. 651FORMOSA PLASTICS CORP., LOUISIANA1992), I am bound to follow established Board law. Thus, Ifind no waiver here by the Union.In any event, instead of exercising its right to roll back allchanges, FPC unilaterally left certain changes intact. As it
told unit employees in its May 21 memo (G.C. Exh. 4 at 1),
``We are operating under policies which management choos-
es to continue, with the following changes as listed.'' This
is no different from granting unilateral pay increases for
some unit job classifications, or unilaterally switching to a
different grievance procedure. Although there was no con-
tract, the Union was still the bargaining representative. FPC
was bound by law to consult first with the Union before
doing anything more than returning to the terms and condi-
tions existing as of October 1, 1992, the date of the extended
contract.As FPC failed to consult with the Union before making se-lective unilateral changes, it violated Section 8(a)(5). Most of
the May 24 changes are merely reversions to the September
1992 levels, such as for wage rates and health benefits. The
General Counsel (Br. at 101) lists only three modifications:
(1) freezing of wages, (2) substituting a new grievance pro-
cedure, and (3) the decision not to pay the union negotiating
committee. The wage freeze was an operations matter. Andre
testified that it currently affected the VCM±I employees who
were not in their progression training because their VCM±I
plant was shut down for modernization. (8:1620±1621, 1652±
1655.) Under the 1989±1992 contract, FPC had authority
under section 43 to operate the plant. (G.C. Exh. 14 at 30.)
Rather than laying off the employees, FPC kept them on the
payroll, ``making work for them'' (8:1654), and laid off con-
tract employees instead. The Union did not file a grievance.
(8:1655.) I find no violation. As the first three items in the
complaint are mere reversions to what existed in September
1992, I shall dismiss complaint paragraphs 15(a), (b), and
(c).Respecting the vacation policy (par. 15d), Partin testifiedthat, while it was not in the written contract, the parties had
agreed during the contract that employees could take a week
of their vacations a day at a time. (6:1173.) In its proposed
interim agreement (G.C. Exhs. 66, 79; Jt. Exh. 8 at 10), FPC
proposed to reinstitute the practice. The May 24 change was
unilateral and effective before the Union ever received no-
tice. Although that change violated the statute, the General
Counsel requests no particular remedy as to this item. The
record even suggests (G.C. Exh. 90 at 2; Jt. Exh. 8 at 10)
that the interim agreement, with the Union's approval, may
have been implemented on February 28, 1994.By unilaterally substituting a new grievance procedure(par. 15e), FPC violated Section 8(a)(5) of the Act. WhiteOak Coal Co., 295 NLRB 567, 567±568 (1989). FPC mustbe ordered to reinstate the contractual grievance system if it
has not yet been reinstated.As for discontinuing the ``practice'' of paying employeemembers of the Union's negotiating committee (par. 15f),
FPC argues (Br. at 36±37) that Andre's May 21 letter was
not the adoption of a new term and condition of employ-
ment, but ``merely a statement of bargaining position with
respect to a nonmandatory subject of collective bargaining.''
Respondent unsuccessfully seeks, posthearing, to remove the
spots so that the May 21 animal facing us is a tabby rather
than a leopard. That effort fails. Traditionally the parties did
discuss the topic at their protocol meetings. (6:1064±1065.)In the recent past FPC paid for all of the Union's employeecommittee persons, but this dropped to a bit more than half
in 1992. (1:76±77; 6:1065.) At the June 1993 protocol meet-
ing, Loupe explained that FPC, not expecting negotiations in
1993, had not budgeted for payment in 1993 to employee
members of the Union's negotiating committee. (6:1212;
7:1381; 8:1722; Jt. Exh. 1 at 2.) Although Casey Sharpe
complained that the Union was not happy with the decision,
Loupe testified that such complaint was the last the union
said about the topic. (8:1722; Jt. Exh. 1 at 6.) At trial Andre
(1:77) and Loupe (8:1722) confirmed the budgetary expla-
nation.The critical point is that, by his letter of May 21, Andreadvised the bargaining unit that the new policy was effective
May 24. Thus, as to the Union, the new policy was a fait
accompli before the Union ever heard of it. FPC cannot now
escape liability by arguing that the Union did not bargain to
reverse a fait accompli. Intersystems Design Corp., 278NLRB 759, 760 (1986). I shall order FPC to revoke its new
policy and, on request, bargain with the Union on this topic,
effective for the negotiations which began June 7, 1993.The complaint alleges that Respondent also violated Sec-tion 8(a)(3) in making these changes, and other than labeling
the nonbulletin board changes as retaliation because the em-
ployees voted for the Union in the May 6 decertification
election (Br. at 102), the Government cites no evidence in
support of this speculation. Indeed, as FPC anticipates win-
ning the next decertification election, it seems unlikely that
it would risk antagonizing unit employees by retaliating
against them. Finding insufficient evidence to support the
General Counsel's speculation, I shall dismiss the allegation
that the nonbulletin board changes of paragraph 15 violated
Section 8(a)(3) and, derivatively, Section 8(a)(1) of the Act.c. The bulletin board change(1) FactsThe employee handbook provides (G.C. Exh. 13 at 17)(emphasis added):BULLETIN BOARDSEach section has bulletin boards for posting of no-tices and memoranda conveying information to employ-
ees. Bulletin boards are also located at each of the
gates. These bulletin boards will be used for posting job
bids and other approved information of interest to you.The Company allocates the Union one suitable bul-letin board in each of the locker rooms in addition to
the main bulletin board for the purpose of posting no-tices of Union meetings, notices of election of officers
and other noncontroversial information for the benefitof its membership.Violation of the Company rules may result in disciplinaryaction, including discharge. (G.C. Exh. 13 at 21.) Rule 18provides (G.C. Exh. 13 at 23):18. Company bulletin boards are to be used only forthe posting of notices, authorized by proper author-ity. Defacing or unauthorized alteration of any postednotice is prohibited. 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Section 40 of the expired 1989±1992 collective-bargainingagreement provides (G.C. Exh. 14 at 28) (emphasis added):The Company will allocate the Union one suitablebulletin board in each of the locker rooms in addition
to the main bulletin board for the purpose of posting
notices of Union meetings, notices of elections of offi-
cers, and other noncontroversial information, for thebenefit of its membership when signed by an author-ized representative of the Union.The employee handbook has other rules which forbid pro-fane or abusive language toward other persons or the making
of fraudulent statements.There is no dispute that before May 21, 1993, FPC hadnever enforced the provisions about approval. Although there
is some dispute about whether everything was signed, most
of the evidence is that signatures were not required. On the
other hand, apparently most, perhaps all, of the posted items
indicated at least general authorship, such as notices of union
meetings, union newsletters, or union picnics. There is no
dispute that during the 1993 decertification campaign ob-
scene cartoons (R. Exh. 10) and tracts (R. Exh. 20) highly
critical of management began appearing. The tracts were au-
thored by ``Fed Up.'' The cartoon in evidence (R. Exh. 10)
criticizes the Union in an obscene fashion. It is not signed
by Fed Up. None of the witnesses here ever learned the iden-
tity of Fed Up. Most of the materials were found lying
around the plant. Although there were reports that cartoons
and tracts had been seen posted on bulletin boards, none of
the witnesses here found any posted. All agree that the car-
toons and Fed Up's tracts are highly inappropriate for post-
ing on the bulletin boards.Loupe testified that in the past there has been no occasionto enforce the rules because nothing controversial has ever
been posted. (9:1832±1833, 1860±1861.) The General Coun-
sel has not shown otherwise. Stephen Dyson, a member of
the Union's negotiating committee, testified that copies of
``charges'' have been posted (2:314), but it is unclear wheth-
er they were charges against FPC, the Union, or some other
kind of charges. Although Billy Ratcliff suggests that items
expressing disagreement with the Company have been posted
(3:499), he gives no examples or further description. In short,
there is no evidence that there has ever been posted anythingsimilar to copies of exchanges in the heated literature of a
decertification campaign.Because of these cartoons and Fed Up's materials, on (Fri-day) May 21, 1993, Andre (8:1648) wrote Partin and
McLean, jointly, a letter reading (G.C. Exh. 3):Effective [Monday] 5/24/93, bulletin boards will beused only for posting notices of union meetings, notices
of election of officers and other noncontroversial infor-
mation.All notices must be signed by an authorized rep-resentative of the union.Failure to comply with these guidelines by anyonewill result in disciplinary action up to and including
discharge. Notification of these guidelines to your offi-
cers, committee persons and membershipÐI will leave
in your hands.Andre admits that he did not consult with the Union be-fore issuing the letter (1:70; 8:1564±1565), and that after his
letter FPC enforced the stated policy (1:79). For example,
Dyson describes being informally warned by management
when he posted (after signing the posted copy) a copy of
Partin's September 22, 1993 letter (G.C. Exh. 69), of over
two pages, to Andre and Loupe. This letter, one in their se-
ries, blasts Andre and Loupe for trying to undermine him
with unit employees and for denying the Union the right to
handbill in order to explain what is transpiring in the nego-
tiations. Partin asks whether they are afraid of the truth and
afraid to bargain in good faith, and accuses them of delaying
negotiations so that another decertification election can be
held. It continues and concludes in this vein. PVC Produc-
tion Manager Albert Halphen informally warned Dyson that
he should not post material without obtaining approval from
him or from Loupe and that, in any event, he would hate to
see Dyson get into trouble for posting something like the
Partin letter (2:316).(2) DiscussionThe General Counsel argues there is a violation becausethere was a change in that previously there was no penalty
(an incorrect position in view of rule 18), because there was
no enforcement, because the change was unilateral, and be-
cause there was no need in that FPC had other rules covering
obscene, insulting, racist, or scurrilous materials. FPC argues
that there is no change, that Andre's May 21 letter merely
informs the Union that the existing policy will be enforced,
and that approval and signatures are not an onerous burden
in exchange for the privilege of posting materials on FPC's
private property.To be unlawful, a unilateral change must affect a material,substantial, and significant matter. Civil Service EmployeesAssn., 311 NLRB 6, 7±8 (1993). (Requirement of beepersnot a change in principle.) While an occasional laxity in en-
forcement may not result in the creation of a new employee
right, Civil Service at 8, a consistent laxness or only sporadicenforcement before an election, followed by strict enforce-
ment after an election, is a violation of the Act. Lovejoy In-dustries, 309 NLRB 1085, 1106±1107 (1992). When an em-ployer allows one of its rules or policies to slip into ``des-
uetude,'' it may not lawfully revive it without bargaining
with the union. New York Telephone Co., 304 NLRB 183,184 fn. 12 (1991) (after condoning use, without express per-
mission, of employees' lounge by employees for union meet-
ings, employer could not unilaterally require advance permis-
sion).The question here is whether, by its failure to enforce asto routine matters (such as notices of union meetings) where
general authorship was known, FPC waived its right to en-
force its rule generally (so that it may not unilaterally require
all postings to be signed and approved) even if it did not
waive as to controversial items. Finding that FPC has waived
the right to enforce its stated rule, and that it has violated
Section 8(a)(5) of the Act as alleged by complaint paragraph
15(g), I shall order that it notify the Union it has revoked
the May 21, 1993 bulletin board letter, and that should FPC
desire to reissue such a letter, it must give prior notice and
opportunity to the Union to bargain concerning the proposed
change. New York Telephone, supra. 653FORMOSA PLASTICS CORP., LOUISIANA(3) Sanctions not requestedAs summarized above, the complaint (par. 15g) allegesthat Respondent began enforcing its bulletin board rule and
(par. 17) that FPC did so without prior notice to the Union
and without affording the Union an opportunity to bargain
about it. In its answer, Respondent denies these allegations.
But as we know from Andre's admissions (1:70; 8:1564±
1565) at trial, FPC did not consult and thereafter FPC en-
forced (1:79; 3:579) the stated policy. Unlike the other uni-
lateral changes, which FPC had announced might be revoked
at some point, the bulletin board rule was not affected by the
improvements implemented effective October 1, 1992. Thus,
there was not even a generalized notice before May 21 that
FPC would begin enforcing its bulletin board rules. Of par-
ticular importance here, nothing indicates any doubt by
Andre, or FPC's attorneys, because of any particular facts.
Yet in its answer, FPC denies that there was no prior notice
and denies that about May 24 FPC began enforcing its bul-
letin board rule.Under 29 CFR 102.21, the signature of an attorney con-stitutes a certificate ``that he has read the answer; that to the
best of his knowledge, information, and belief there is good
ground to support it; and that it is not interposed for delay.''
``For a willful violation of this rule an attorney may be sub-
jected to appropriate disciplinary action.'' See Graham-Windham Services, 312 NLRB 1199 fn. 2 (1993) (sanctionsof strong disapproval and warning); Worldwide Detective Bu-reau, 296 NLRB 148 fn. 2 (1989) (same); and M.J. Santulli
Mail Service, 281 NLRB 1288 fn. 1, 1289±1290 (1986)(same). Lawyers must pay attention to the topic of possible
sanctions in Board proceedings, for it is clear that the Board
is serious about sanctioning lawyers who act in bad faith in
Board proceedings, such as filing frivolous pleadings which
consume Agency time and the taxpayers' money without le-
gitimate cause.Because the General Counsel has not moved that I rec-ommend sanctions, and because I am satisfied that FPC's at-
torneys will pay closer attention to this matter in future cases
before the Board, I shall not address the matter further.3. Bypassing the Union June 6, 1993a. FactsComplaint paragraph 18 alleges that about June 7 FPC, byLoupe, ``bypassed the Union and dealt directly with employ-
ees in the Unit by soliciting an employee to settle a griev-
ance.'' Respondent denies.In June 1992 FPC fired unit employee Michael A.Bledsoe. (2:245.) The Union filed a grievance over Bledsoe's
discharge, and the matter was arbitrated in late May 1993.
(1:145; 2:245.) The parties were represented by counsel.
During the arbitration hearing, Loupe testified, FPC learned
facts which caused management to decide that Bledsoe
should not have been fired and that he should be offered re-
instatement. (1:146; 8:1747±1748.) About 8 p.m. on Sunday,
June 6, 1993, Bledsoe testified, Loupe called him at home
and said that he had something that may be beneficial to
Bledsoe if he would meet with Loupe the next morning at
8 o'clock. Bledsoe said he would be there. (2:245±246.)
Bledsoe then telephoned Union Attorney Randall Wells, whohad represented the Union at the arbitration, and informedhim of Loupe's call. (2:263.)There is no dispute that the following morning Loupe metwith Bledsoe privately for a few minutes. No union rep-
resentative or attorney attended. (2:247.) Three other man-
agement persons then joined Loupe and Bledsoe for a short
meeting. In their private meeting, Bledsoe testified, Loupe
said that he was offering Bledsoe his job back and that had
Bledsoe not received bad advice from the Union, and had
Loupe known all the facts, Bledsoe would not have been ter-
minated. (2:247.) A moment later Staff Manager Roger
Massey (possibly still the plant manager, 1:111; 8:1618;
9:1828), PVC Section Manager Albert Halphen, and PVC
Supervisor Donnie Kissinger entered. Massey told Bledsoe
that, should a similar incident occur in the future, to tell ev-
erything, that the Union had given him bad advice by advis-
ing him not to tell everything. Loupe then said they were of-
fering his job back, that he would be reinstated with all
rights, except there would be no backpay. Bledsoe said he
would answer the offer within a day or so. He returned to
work the following Monday. Before accepting the offer, he
spoke with the Union. (2:249±251, 262±263.)Later, but not before June 9, Attorneys Pugh (FPC) andWells (Union) agreed to notify the arbitrator that he should
decide the case only as to whether FPC was obligated to pay
Bledsoe backpay. (2:264; 8:1751, 1754±1756; R. Exhs. 38,
39; R. Exh. 6 at 4.) At trial I rejected FPC's offer of the
July 18, 1993 arbitrator's decision (R. Exh. 6), even though
no party objected to its receipt, because I saw no relevance
to the document. (2:266±267.) At this point I consider the
decision of limited relevance to assist in showing that the ar-
bitrator was notified to limit his decision to the backpay
issue (R. Exh. 6 at 4) and that his decision denied backpay.(R. Exh. 6 at 8.) I now reverse my ruling, receive Respond-
ent's Exhibit 6 in evidence, and transfer the document to the
folder for Respondent's exhibits.b. DiscussionFPC's defense is not that the event did not occur substan-tially as described by Bledsoe, but that the Bledsoe event
conforms to past practice. In support of this argument, FPC
cites the fact that Loupe also telephoned McLean the evening
of June 3 to instruct him to report the next morning to an-
swer a charge of sexual harassment. Although McLean
brought union representatives with him, Loupe did not notify
the Union and the Union never protested. In a similar fashion
Loupe called in maintenance mechanics (and Stewards)
Ratcliff and Wilson, and the Union did not protest. The Gen-
eral Counsel counters (Br. at 104) that the situations are dif-
ferent because Bledsoe already was represented by the
Union, and the Union's attorney, in the very matter on which
FPC bypassed the Union. Not only did FPC bypass the
Union, but in doing so it attempted to undermine the Union
by criticizing advice that the Union allegedly gave Bledsoe
in the Company's disciplinary investigation.The parties do not address the basic fact assumption setforth in the allegation: Did FPC ``deal'' directly with
Bledsoe? That is, did FPC negotiate with him? Did it settle,
or attempt to settle, the reinstatement portion of the griev-
ance with him? Had it done so, then clearly FPC would have
violated Section 8(a)(5) of the Act. Gratiot Community Hos-pital, 312 NLRB 1075, 1079±1080 (1993); Weinreb Manage- 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ment, 292 NLRB 428, 432 (1989). Conversely, if there wasmerely employer-employee communication, then there was
no bypassing and no direct dealing. Colorado Ute ElectricAssn., 295 NLRB 607, 619, 622±623 (1989), enf. denied onother grounds 939 F.2d 1392 (10th Cir. 1991). It is clear that
there was no negotiating or dealing here. Management said
nothing about settling the grievance in exchange for rein-
statement. Nothing was said about canceling the grievance
from the arbitrator. Although statements by Loupe and
Massey (that the Union gave Bledsoe bad advice) were cal-
culated to undermine the Union, the allegation here is not
about statements undermining the Union, but about soliciting
the settlement of a grievance. The evidence fails to match the
allegation, and FPC was not put on notice that anything else
was to be litigated. As the pleading is not supported by the
evidence, I shall dismiss complaint paragraph 18.4. Submitting regressive contract proposalsComplaint paragraph 20(b) alleges that during the periodof September 1992 until August 1993 FPC ``(b) about June
30, 1993, submitted regressive contract proposals.'' As para-
graph 20(b) is an independent allegation, I shall treat it as
such here, although I also shall consider it in conjunction
with the overall bad-faith allegation (par. 21). Paragraph
20(b) is presented almost as a per se allegationÐif FPC did
it, then it violated the Act. FPC contends (Br. at 48) that the
General Counsel argues (no citation given to the record) that
FPC's contract proposal of June 30, 1993 (G.C. Exh. 45), is
so bad that ``no self-respecting union'' could be expected to
accept it. FPC argues, in effect, that such a standard is noth-
ing more than an evaluation of the lawfulness of the content
of the company's contract proposals under a verbal formula
designed to determine what FPC should give by looking at
what the Union wants. That kind of formula is forbiddenunder the Act.By his letter of June 30, 1993 (G.C. Exh. 45), Andre sub-mitted FPC's ``proposal for contract language.'' A wage pro-
posal is not included. The language proposal consists of 36
single-spaced articles presented on 32 pages. Although it
covers most items addressed in collective-bargaining agree-
ments, it clearly is regressive from the Union's standpoint
because it removes many of the rights the Union enjoyed
under the 1989±1992 contract. For example, article 2 does
not provide for checkoff of union dues, whereas both the
1989±1992 contract did (G.C. Exh. 14 at 4), and FPC's Sep-
tember 30, 1992 final proposal did not modify that provision.
The management-rights article is so broad that at trial Andre
even admits he can think of nothing left to the Union for
representing unit employees. (8:1676±1677.) Andre fre-
quently conditioned his answers, however, ``if that became
the final document.''In short, the June 30 proposal was merely FPC's openingshot, not its final proposal. (8:1670.) Indeed, Partin concedes
that in contract negotiations parties propose and then decline
to pursue everything; they normally do not take the first no
as final; and in prior negotiations the Company had made
proposals that it eventually dropped after getting ``holy hell''
from the Union. (7:1447±1449, 1470.) That is, the concept
of progressive concessions is a normal bargaining tactic.
(8:1542.)Moreover, by June 30, 1993, FPC felt that it was in thecatbird seat. Unlike in September 1992 when, Andre testi-fied, FPC perceived that the Union held the strong position,by June 30 the Union had lost all its advantages, including
its ``trump card'' (7:1392, Partin), and FPC perceived that it
held the economic power. (8:1624, 1659.)As paragraph 20(b) stands as an independent allegation, Ishall dismiss that allegation, although I shall consider FPC's
June 30 contract proposal (G.C. Exh. 45) when I treat the al-
legation of overall bad faith.H. Overall Bad-Faith Bargaining1. IntroductionComplaint paragraph 21 alleges (and Respondent denies)that FPC:21. By its overall conduct, including the conduct de-scribed above in paragraphs 15 [May 24 unilateral re-
duction of benefits and enforcement of its bulletin-
board rule; merit], 17 [no prior notice to the Union re-
specting paragraph 15; merit], 18 [June 7 bypassing re-
specting Bledsoe; dismissed], and 20 [February 4 with-
drawal of September 1992 contract proposals and June
30 regressive contract proposal; dismissed], Respondent
has failed and refused to bargain in good faith with the
Union as the exclusive collective-bargaining representa-
tive of the Union.As I summarized much earlier, the complaint's manner ofpleading overall bad faith is somewhat confusing because it
combines an open-ended phrase (``By its overall conduct'')
with reference to allegations of specific conduct (``including
the conduct described above in paragraphs 15, 17, 18, and
20'') in a time frame going beyond the specifics but ending
in August. At trial there was extensive colloquy concerning
this. As I mentioned earlier, when summarizing events from
June 7, 1993, to February 25, 1994, the General Counsel ad-
vised that the Government does not allege or argue surface
bargaining. Turn now to a summary of each of the bargain-
ing sessions.2. The 1993±1994 bargaining sessionsa. First sessionÐJune 7, 1993Although this session was designated for protocol (G.C.Exh. 113; 6:1209; 8:1721), Partin testified (6:1233; 7:1374±
1375, 1407) that at the meeting (and all others) he proposed
the Company's final proposal (G.C. Exh. 19 plus G.C. Exh.
14) from the September 1992 negotiations. Unfortunately,
Partin does not mention this until describing the third meet-
ing, on August 5. McBeath's notes (Jt. Exh. 1) do not record
the purported offer, and Loupe denies any mention before
August 5. (8:1721.) I credit Loupe.The General Counsel faults the Company for wanting tolimit the sessions to weekday afternoons, and for having
``open'' sessions (parties free to talk to unit employees about
the progress). Nevertheless, the Union agreed to most such
conditions. One it did not was the Company's May 24 unilat-
eral change in its practice of paying the wage rates of a cer-
tain number of the employee committee members of the
Union's negotiating committee. That was change number (8)
in Andre's May 21 memo (G.C. Exh. 4) made effective
Monday, May 24, as a fait accompli. As Andre explains 655FORMOSA PLASTICS CORP., LOUISIANA6Citations to Jt. Exh. 1 need to be by quotation because p. 4 du-plicates p. 2 and p. 5 duplicates p. 3. A corrected Jt. Exh. 1 was
not substituted because the duplication was not discovered until after
some testimony referring to the extended page numbers. (7:1377±
1384, 1388±1389.)(1:76±78), and as Loupe explained at the protocol meeting(8:1722; Jt. Exh. 1 at 2), FPC had included money for this
in its budget for the September 1992 negotiations but not for
any 1993±1994 negotiations. Accordingly, it had no budgeted
money for that purpose now. Andre concedes that he gave
no prior notice to the Union of the change (1:73, 76±78), a
fact Partin (6:1176±1177) confirms.One item discussed at the first meeting, and which com-plicated matters for a while thereafter, was the 29-page re-
quest for information (G.C. Exh. 40) which the Union pre-
sented at this protocol meeting. Although the witnesses dis-
pute whether Casey Sharpe (the Union's spokesperson at this
protocol meeting) ever said that the Union could not bargain
without the information, McBeath's notes reflect that
Sharpe's concluding statement was (Jt. Exh. 1 at 7):6We need that info to bargain. Let us know as soonas possible. Try to respond by 14th.Partin's concluding paragraph of the request (the documentis signed by him and addressed to Andre) ends with, ``Please
respond no later than June 14, 1993.''Loupe describes the Union's June 7 request for informa-tion as ``humongous.'' (9:1856.) Among the hundreds of
items (including subitems) requested are copies of the Com-
pany's financial statements for the last 5 years (G.C. Exh. 40
at 2, 17), 23 categories of requested items for 12 suspected
alter ego companies in 13 locations from Pennsylvania and
Florida to California and Oregon, and points in between,
(G.C. Exh. 40 at 24±26), plus personal grooming items (for
bargaining purposes) such as the ``height, weight and, if they
were men, whether they had beards or other facial hair'' for
all employees during the last 5 years (G.C. Exh. 40 at 22),
and these two from request number 33 pertaining to discrimi-
nation and harassment (G.C. Exh. 40 at 20±21):2. A list of all employees who applied for work butwere turned down showing their race, national origin,
sex, sexual preference, or religion during the last five
years.....
5. Please provide copies of all charges or complaintsreceived from any State or Federal administrative agen-
cy or any court suit concerning discrimination or har-
assment based upon race, national origin, sex, sexual
preference, age or religion during the last five years.
With respect to any such complaint, charge or lawsuit
please provide not only a copy of the complaint, charge
or lawsuit but a copy of any document, showing the
resolution or conclusion of that litigation, complaint or
charge.Among the many other items requested in this one fromrequest number 3 (G.C. Exh. 40 at 3):9. A listing of all management employees, their sala-ries and benefits including expenses for the last two
years.The point to be made here is not that these and the manyother items could never become relevant at some stage in the
negotiations. But where the Government is here attacking the
hardnosed or regressive proposal submitted by FPC on June
30, and alleging overall bad faith by the Company, it is im-
portant we not overlook the fact that it was the Union who
threw the first hardball of the bargaining sessions. At trial
Partin testified that the purpose of the request was to find
out, for bargaining purposes, about all the benefits FPC, dur-
ing the decertification campaign, had touted about its non-
union plants. Unfortunately, Partin was not able to point to
any of the many requests which would serve that stated pur-
pose. (6:1167±1168; 7:1372±1374, 1408.) To the extent that
any may serve that function, it is abundantly clear that they
are far outnumbered by the other requests.b. Second sessionÐJuly 8, 1993McBeath's notes for the second session reflect that Partinsaid he had not had time to review the Company's June 30
proposal. (Jt. Exh. 2 at 1.) The balance of the meeting was
spent discussing the Union's request for information. (Jt.
Exh. 2.) Loupe delivered a partial response letter of seven
pages (G.C. Exh. 46) in which he supplied some data, said
other data and documents were not relevant and would not
be furnished, or asked the Union for more details. (8:1724.)
Advising Partin that the balance of the requested data would
require copying tons of documents (with the 1 topic on train-
ing involving 20 to 30 file cabinets), Loupe gave Partin three
choices regarding copying. One, the Union could copy the
items at the Union's expense. Two, the items could be cop-
ied commercially. Three, the Union could wait for FPC to
copy the items at the Company's expense, but only as time
(estimated in months) permitted. (8:1723±1724.) Loupe testi-
fied that he never got an answer on how FPC was to collect
the data (8:1724), and Partin concedes (8:1546) that before
the third meeting, on August 5, he never told Loupe.
(8:1546.)According to Partin, FPC supplied the data, or at leastwhat the Union needed, at the August 5 meeting. (8:1546.)
That is when, Partin testified, Loupe brought in a single
cardboard box about one-eighth full of documents. (6:1242;
7:1314, 1413, 1422±1423.) Apparently uncertain of which
meeting it was, Loupe recalls it being at the fourth meeting,
September 2, but agrees that it was in a single box. He esti-
mates that it was about 10 percent of the items requested.
(8:1726±1727.) McBeath's notes do not cover the matter. As
Partin was more certain, and as correspondence about the
topic ends on August 4 (G.C. Exhs. 47±51, 58), I find that
the production by Loupe occurred at the August 5 meeting.Although the topic of the Union's request for informationpasses from the scene on August 5 (the General Counsel, un-
derstandably, disavows any contention that it figures in the
Company's ``overall'' bad faith, 3:443±444), the point here
is that no actual contract bargaining occurred until the third
meeting, August 5, 1993.c. Third sessionÐAugust 5, 1993As the parties begin their actual bargaining, it is pertinentto take a brief overview of their goals. Andre testified that
he must have a revised contract in order to manage the plant.
(8:1619.) He wanted that in 1992, but, with the Union's then 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
having the stronger hand, he opted for removing the $4 mil-lion Loper hammer. (8:1619±1625.) As noted earlier, how-
ever, by June 7 FPC found itself in the catbird seat. While
by June 1993 the Union, as Partin testified, would have ac-
cepted and recommended the Company's September 30,
1992 offer, item 10 and all (and would have been delighted
to have gotten it), FPC now began its own game of hardball.
Although at trial Loupe never describes FPC's bargaining
strategy, the notes of the sessions and admissions elicited
from Partin at trial effectively describe it. That strategy was
to obtain the contract it wanted by progressive concessions
of its own after an initial tactic of shock bargaining (that is,
offering the regressive proposal of June 30 which effectively
would have vested FPC with discretion in all matters).As a practical matter, there was little the Union could do.Its dues-paying membership was suffering severe attrition,
the Local had faltered in surviving a decertification election
with an unhappy prospect if another were held in May 1994,
and it would be economic suicide to call a strike. Powerless
except for whatever slight leverage existed in the Union's ap-
peal of Judge Parker's decision and in the first complaint that
issued in this case on July 30, the Union appears to have
been mostly at the Company's mercy. As bargaining com-
menced, FPC, extending no mercy, displayed savage eco-
nomic force with its June 30 proposal and its refusal at the
August 5 meeting to agree to anything as written in its final
1992 offer. As Loupe said many times during the sessions,
FPC wanted to change the language in that offer which no
longer was on the table.After the parties resolved the document-production matterat this August 5 session, they turned to contract bargaining.
Partin tendered, as the Union's proposed contract, a docu-
ment (G.C. Exh. 116) which Partin assured Loupe was iden-tical to the Company's final offer in 1992 (G.C. Exh. 19, the
proposed changes, in conjunction with G.C. Exh. 14, the
1989±1992 contract). Loupe explained that FPC would not
agree to the 1992 offer because there would have to be a
new contract. After a break the parties reconvened and, to
Partin's chagrin, Loupe disclosed that the Union's proposed
contract was not identical to the Company's 1992 final offer
because the Union's document (G.C. Exh. 116) did not con-
tain item 10. As McBeath's notes record, Loupe said, ``Talk-
ing about trustÐyou said identical.'' (Jt. Exh. 3 at 6.) The
Union then supplied the missing item 10. The omission ap-
pears to have been an honest mistake on the Union's part.
The parties further stipulated that when Partin referred to
General Counsel's Exhibit 116 at trial, his reference was
meant to include item 10. (8:1525±1526.)Although Loupe wanted to discuss FPC's June 30 proposal(G.C. Exh. 45), at Partin's urging they went through the
Union's General Counsel's Exhibit 116. To all provisions
Loupe said no, explaining that he would not agree to any-
thing as written in General Counsel's Exhibit 116. Turning
to the Company's proposal, the result was the same, with the
Union not agreeing. (Jt. Exh. 3; 1:143±144; 6:1243; 7:1437±
1438; 8:1725.)d. Fourth sessionÐSeptember 2, 1993In this session of a little less than 3 hours, the partiesagain began going through the Union's proposal (G.C. Exh.
116). Unlike the ``No'' Loupe gave the first time to each
provision, this time Loupe began saying FPC would considervarious provisions, and Loupe even said FPC had a counteron some others. As Partin concedes (7:1449±1450), at this
meeting there were signs of movement. About midway or
later in the meeting, Loupe told Partin that if the Union
dropped the Loper matter and related grievances that FPC
would add money increases and the Union would ``have a
contract this afternoon. We have intentions of getting a con-
tract.'' Partin replied that the Union would accept based on
adoption of the Company's final 1992 contract proposal.
Loupe said FPC would not do that because that proposal no
longer is on the table. ``Your intentions,'' Partin accused,
``are to offer a piece of shit contract'' (so that, or as a delay
device until the employees) ``vote to decertify.'' Not so,Loupe replied, that indeed FPC was there to negotiate and
was negotiating. Then why not agree to the 1992 proposal,
Partin asked. ``That contract needs some changes,'' Loupe
replied. (Jt. Exh. 4 at 12.)e. Fifth sessionÐSeptember 15, 1993By letter dated September 10 (G.C. Exh. 66), Loupe sub-mitted to the Union a proposed Interim Agreement. (G.C.
Exh. 66.) The stated purpose was to restore (during the nego-
tiations) the pay increases (and many of the benefit in-
creases) provided by the Company's 1992 final offer, includ-
ing scheduled increases for October 1, 1993. An attached al-
cohol and drug policy also was proposed. Item 10 (the origi-
nal, that is) was now modified. Recall that item 10 originally
was phrased so that FPC would abide by ``the final judgment
on the Thomas Loper arbitration lawsuit,'' all other Loper-
type grievances would be withdrawn and no additional ones
filed. (G.C. Exh. 19 at 3.) Regardless of any anticipation that
the Fifth Circuit would affirm Judge Parker's decision dis-
missing the arbitration litigation, FPC, in the September 10
proposed interim agreement, provided (item 7) that the Union
would drop its appeal in the Loper case and (item 8) with-
draw all other grievances and file no additional ones. One
other stumbling block was a provision, item 9 of the interim
agreement, that grievances could be filed using the expired
grievance procedure, but there would be no binding arbitra-
tion. In a 4-hour bargaining session on September 15, the
parties discussed this interim proposal at length. The Union
continued to ask for agreement on its proposal (G.C. Exh.
116) while indicating it could agree with most of the interim
agreement. Loupe advised that it was a package proposal be-
cause FPC wanted to get rid of the $4 million Loper ham-
mer. (Jt. Exh. 5 at 3, 17, 21.) Loupe also made it clear that
FPC could not afford both a $4 million liability and pay
raises. (Jt. Exh. 5 at 9.) As Loupe there phrased it, ``Loper
either goes away or no one gets any improvement in wages
& benefits.'' (Jt. Exh. 5 at 12.)Following this meeting, on September 24, Andre sent aone-page memo to all hourly employees. The memo reads
(G.C. Exh. 70):The Company made an interim proposal to your ne-gotiating committee on September 1, 1993, which in-
cluded a substantial wage increase and other benefits,
in return for Local 5's dropping all Loper related arbi-
trations and agreeing to a drug testing program. This
gesture was made by the Company after considering
that our employees had not had an increase in wages
or benefits since October 1, 1991, which will be two 657FORMOSA PLASTICS CORP., LOUISIANAyears on October 1, 1993. When the negotiations con-cluded, after some 4.5 hours of discussing this proposal,
your committee refused to accept this offer which
would have give you the wage increase and benefits
you deserve.We have no idea why your committee refused thisoffer. However, we want to assure you that there is no
NLRB ruling or court ruling requiring the Company to
take any action, as you are being led to believe by
Local 5. FPC will institute the wage increase as soon
as Local 5 agrees to drop all Loper related grievances.Many hourly employees are asking management peo-ple why Local 5 will not accept the interim agreement.
We highly recommend that this question be directed to
your negotiating committee. We do not believe that you
should continue to be deprived of this wage and benefit
increase while the Company and the union continue to
negotiate on other items.Our proposal and commitment made to your nego-tiating committee on September 1, 1993, remains on the
table at this time. If your committee continues to reject
this offer, then obviously there is nothing management
can do to change that decision.Please be assured that FPC is willing to work withyour committee to come to a conclusion on this matter.By letter dated October 4 (G.C. Exh. 72), Andre wrote theUnion ``to confirm'' that at the September 15 meeting, ``the
Company withdrew Item 9 of its proposal for an interim
agreement. Therefore, the Company is willing to accept an
interim agreement without including Item 9.'' Apparently
there was a miscommunication between Andre and Loupe,
for item 9 was not withdrawn until later.f. Sixth sessionÐOctober 27, 1993At this 3-hour session the parties continued discussing theCompany's proposed interim agreement with item 9 (no
binding arbitration) being one of the main sticking points.Stating FPC's position, Loupe explained that there can be no
arbitration without a contract. (Jt. Exh. 6 at 5.) Even so, to-
ward the end of the meeting Loupe indicated that FPC would
include arbitration if the Union accepted the interim agree-
ment. The Union did not accept. The Loper grievance and
related grievances remained the other major obstacle.Following the meeting, by letter dated November 2 (G.C.Exh. 77), Loupe informed Partin that continuing reports of
the use of illegal drugs was prompting FPC to implement its
proposed alcohol and drug policy no later than November 15.
Loupe offered to meet and discuss the matter.g. Seventh sessionÐJanuary 19, 1994Interim correspondence reflects that the parties never couldfind a mutually satisfactory time to hold their seventh session
until the date of January 19. Moreover, Partin was busy with
other contract negotiations and with the business of the
Union. (8:1504.)By letter dated November 4 (G.C. Exh. 79) Loupe for-warded to Partin the modified proposal by FPC for an in-
terim agreement, amended at the October 27 bargaining ses-
sion so as to delete item 9. ``We made this concession,''
Loupe wrote, ``at the October meeting because at that meet-
ing and the September meeting your main objection to theinterim agreement was the failure to include final and bind-ing arbitration.'' The letter ends by stating that FPC desires
to see Formosa's employees obtain increases in wages and
benefits during contract negotiations. Partin responded on
November 9 (G.C. Exh. 80) suggesting that FPC proceed to
give the increases.Also preceding the meeting was an agreement (promptedby Loupe's letter of December 6 (G.C. Exh. 83) to Partin)
for a one-time bonus of $750. On December 9 Partin re-
sponded with his letter agreeing with the one-time bonus.
(G.C. Exh. 85; 7:1315.)The January 19, 1994 meeting begins with Loupe remind-ing the Union that FPC had dropped item 9 from the points
in the proposed interim agreement. Loupe also announced
that, under the interim agreement, pay increases would be
retroactive to October 1, 1993. (Jt. Exh. 7 at 1.) After somediscussion Partin states (Jt. Exh. 7a at 2):We want a contract but we want a fair contract.We're not going to settle for just anything.The meeting continues with the parties still debating theLoper grievance matter.The parties began alternating their discussion between theUnion's proposal (G.C. Exh. 116) and the Company's (G.C.
Exh. 45), tentatively agreeing to a very few items, saying
they would consider others, rejecting some, and advising that
they would counter respecting others.The following day, January 20, Andre sent a memo to allhourly employees. After an opening paragraph stating that
the parties had been unsuccessful in their attempts after Oc-
tober 27 to schedule a meeting until January 19, the memo
reads (G.C. Exh. 90):On September 10, the Company made an interimproposal such that our hourly employees could be given
the raises that they would have received had there been
a contract in place on October 1, 1993. One objective
of the interim proposal was to get the union to drop its
Bud Loper lawsuit and all related grievances, which
have a $4,000,000 potential impact on the Company.
The second objective was to begin paying the wages
that you would have been receiving had the union not
unilaterally changed the contract that was negotiated in
September of 1992, thus rendering it null and void. TheCompany was and is concerned about the fact that you
have not had a pay raise in two years. If we could
reach agreement on the interim proposal, we then could
move on with the negotiations on all other matters re-
lated to the contract, which will take some time and
you would not be deprived of your wage increases. We
have never been able to get your negotiation committee
to agree to this interim proposal.To make the interim agreement even more attractive, on Jan-uary 19 the interim proposal was amended as follows:The original term proposed was the effective datewould be the first Monday following the agreement.
The term was changed on January 19 to state that the
effective date would be October 1, 1993, whereby the
pay would be retroactive to that date. That date was
picked because that would be the first date, had you 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
been under the negotiated 1992 contract, in which youwould received the second wage increase. Again, we
were not successful in reaching agreementÐin fact, we
have been put on notice by Mr. Partin that he will not
consider signing an interim agreement, only the total
contract. You are therefore advised that the Company
negotiating committee is fully prepared to continue ne-
gotiating on the total contract at all future negotiation
meetings.However, you are also advised that the interim pro-posal, as modified on January 19, is still an offer on
the table for your union negotiating committee to agree
to at any time. The retroactive October 1, 1993 date
will not change. In addition, when the court rules in
favor of the Company on the Bud Loper lawsuit, the
Company intends to implement the wages of the in-
terim proposal effective 10/1/93.I trust that you understand the concern that the Com-pany has for its hourly employees not receiving wages
that would have been due them had the union not taken
action to void the agreed-to contract of 1992 and the
concern that the Company has over the long standing
potential $4,000,000 impact to this plant of the unre-
solved Bud Loper lawsuit and other related outstanding
grievances.h. Eighth sessionÐFebruary 25, 1994For the first half or so of this last meeting (which appar-ently was held from about 1 p.m. to just short of 4 p.m.) the
parties discussed a variety of topics other than contract provi-
sions. Eventually they reached the contract and, as is re-
flected in McBeath's notes (Jt. Exh. 8) and Partin's ownmarginal notes on his copy of the Union's proposed contract
(G.C. Exh. 116), further progress was made. The parties
ended their discussion as they reached the Company's sec-
tion 8.4, pertaining to changes in work schedules, and with
Partin's telling Loupe, ``I appreciate the way you're handling
negotiations.'' (Jt. Exh. 8 at 22.)Much earlier I referred to this last meeting and stated thatit appeared the critical difference between the parties really
is over the term of the contract. During a recess at this last
meeting, Partin met privately with the Company's attorney,
Gordon Pugh. As Partin explains, it is normal for chief nego-
tiators to meet privately and try to work out a solution to
present to their bargaining committees. (8:1509, 1532±1533.)
Although Loupe was FPC's chief negotiator, with Pugh not
attending the actual bargaining sessions, it is clear that Pugh
(who, apparently with Andre, was usually in a nearby room)
was an important bargaining adviser to FPC as well as its
attorney. In any event, Partin and Pugh met privately during
a break at the eighth bargaining session.At trial Partin confirms that, in the private meeting, he toldPugh there were three major items for the UnionÐcheckoff,
binding arbitration, and the term of the contract (with the
Union holding for a 2-year term). Pugh said he would confer
with management, that he thought concessions could be
made on checkoff and arbitration, but that he thought the
term would have to be 1 year. (8:1509.)That February 25 was a Friday. The following Monday,February 28, Pugh called Partin and expressed the opinion
that they could resolve problems with contract language, that
FPC would consider a checkoff and binding arbitration, butthat FPC wanted a 1-year term for the contract. (8:1510.) AsI mentioned earlier, Partin testified that he needs a 2-year
term in order to rebuild the Union's membership at the plant
in order to survive the next decertification attempt. (8:1511,
1533±1535.) Neither Andre nor Loupe explains why FPC
wanted or needed a 1-year term, but it seems clear that, an-
ticipating that the Union will be decertified in the next elec-
tion, FPC does not want a contract bar (to a decertification
petition and election) which extends beyond 1 year.3. DiscussionThe allegation of overall bad-faith bargaining would seemto be a major allegation. FPC does not argue the overall as-
pect because of its position, described earlier, that anything
beyond the specific grounds alleged varies from the com-
plaint. Although the General Counsel briefs some of the bar-
gaining sessions, not all are covered and, perhaps by inad-
vertence, no argument is presented addressing the allegation
of overall bad faith, except to the extent it is incorporated
into the argument respecting the regressive proposal allega-
tion.In addition to the allegations of specific conduct whichcomplaint paragraph 21 cites, at trial the General Counsel
enumerated eight other factors as part of the ``overall con-
duct'' and which assertedly add weight and persuasion in
support of a bad-faith finding. The eight factors (of the Com-
pany's conduct) listed by the General Counsel at trial
(3:417±428, 447; 7:1440±1441) and restated on brief (Br. at
86) are, with all dates being 1993±1994:1. Continued insistence on its June 30 regressive pro-posal (G.C. Exh. 45).2. Insistent refusal to enter into an agreement iden-tical to its final proposal of September 1992 (G.C. Exh.
19 with G.C. Exh. 14).3. The Company's September 10, 1993 interim pro-posal (G.C. Exh. 66).4. Its October 4, 1993 amendment (G.C. Exh. 72) tothe proposed interim agreement.5. The November 4 second amendment (G.C. Exh.79) to its proposed interim agreement.6. Andre's memos of September 24 (G.C. Exh. 70)and January 20 (G.C. Exh. 90) to all hourly employees.7. The Company's refusal, at the third bargainingsession on August 5, to agree to a single provision from
its own September 1992 final proposal (G.C. Exh. 10
with G.C. Exh. 14).8. Delaying the Union on reaching the bargainingsessions by correspondence a day or two earlier notify-
ing the Union that it could not meet on the specified
date. (For a shorthand word at trial I used ``hassling''
the Union, and while not an elegant description, it con-
veys the meaning. 3:447±448.) The General Counsel
has shifted in describing this factor. Her initial descrip-
tion was as stated here. (3:447.) Later she redefined it
to be, ``But by that [hassling], we were really looking
at the fact that they were only negotiating from 1:00 till
4:00....'' (7:1440±1441.) On brief she has reverted
to her original description. (Br. at 86±87.)This case appears to be one in which the Company flexedits economic muscle to force the Union (1) to give the Com- 659FORMOSA PLASTICS CORP., LOUISIANApany what it wants in contract language, and (2) to drop allthe Loper grievances (a moot point after the Fifth Circuit af-
firmed Judge Parker on January 31, 1994, and, on March 2,
denied the Union's petition for rehearing). After Judge
Parker, on June 7, 1993, dismissed the Union's suit to en-force the arbitrator's award, the Union was in a poor position
to make bargaining demands. At that point it had only two
items of leverage: (1) its appeal of Judge Parker's decision,
and (2) its charges in this case which ripened into the first
complaint on July 30, 1993. Despite the Union's weak posi-
tion, throughout the bargaining sessions until the Fifth Cir-
cuit's January affirmance of Judge Parker, Partin clung to the
Union's position that FPC should adopt the Company's final
proposal of 1992, with the Union's agreeing to recommend
items 7 and 8 of the September 10 interim agreement (that
all the Loper grievances be dropped) to the membership.Considered by itself, Partin's position seems entirely rea-sonable. Unfortunately, the Union, even before the Fifth Cir-
cuit's January 31, 1994 decision, was in no position to com-
pel FPC to do anything. Considered by itself, the Company's
June 30, 1993 proposed contract seems downright mean. But
it was shock bargaining and a reflection of the Company's
position of superior economic power as compared to that of
the Union. In any event, FPC demonstrated that its hard-
nosed position was subject to negotiation, and events indicate
that FPC was engaged in progressive concessions (as had
been the case in previous years) with the goal of obtaining
a contract to its liking. For most of the bargaining sessions
both parties bargained as if each held a strong position. As
late as the next to last session, that of January 19, Partin was
holding out for ``a fair contract,'' warning that the Union
was ``not going to settle for just anything.''Unfortunately for the Union, its bargaining position wassupported by little more than quicksand. To the extent it ap-
pears there were many meetings and not a lot of progress,
we should not forget that the Union opened negotiations by
throwing its own time-consuming hardball, the ``humong-
ous'' request for information. Moreover, it must be remem-
bered that there was only one meeting after the Fifth Cir-
cuit's decision of January 31 (finally eliminating the $4 mil-
lion Loper hammer), and the parties made additional progress
in the last meeting. In their Monday conversation following
the final meeting, Partin and Pugh made clear that only one
item separated the parties from a contractÐthe term of that
contract.The eight additional factors listed by the General Counselmainly highlight the evidence already summarized. Because
the General Counsel failed to include an argument for this
allegation in the Government's brief, no contention is avail-
able respecting the significance of these items. For example,
Andre's memos of September 24 (G.C. Exh. 70) and January
20 (G.C. Exh. 90) are not alleged in the complaint as being
unlawful and the General Counsel does not contend that they
are inaccurate in any respect. As for the Company's ``has-
sling'' the Union respecting meetings, the General Counsel
fails to point to any letters showing this, and I see no such
misconduct by FPC. Most of the items specified by com-
plaint paragraph 21 I have dismissed (withdrawal of Septem-
ber 1992 proposals; submission of June 30 regressive pro-
posal; and the Bledsoe direct dealing). Even the allegation of
unilateral changes (par. 15) has merit only in minor part.
While it is unfortunate that Andre saw fit to bypass theUnion in sending his May 21 memo direct to the bargainingunit, with not so much as a courtesy copy to Partin and the
Union, that act of discourtesy does not taint the bargaining
which followed.In short, the evidence is insufficient to show any overallbad faith on the part of FPC. The Company's position, ini-
tially very hardnosed, appears to be one of progressive con-
cessions geared to obtaining the kind of contract it can live
with. FPC is not required to agree to a contract which either
strengthens the Union or makes it happy. Accordingly, I
shall dismiss complaint paragraph 21.I. Correction of TranscriptIn her June 1, 1994 unopposed motion to correct therecord, the General Counsel's attorney seeks to correct some
67 errors in the transcript. Nearly all the errors either are
minor typos (such as ``Ye,s'' rather than ``Yes''), obviously
wrong words (such as ``quite'' rather than ``quit''), or words
whose meaning is clear from the context (such as ``commu-
nity'' when it should be ``communicating''). Many of the
obvious errors (not unusual in these proceedings) are the type
which parties generally do not pause to correct because the
intended meaning is clear and the time needed for correction
is not justified by the cost such time entails. Examples of
these are obvious errors such as ``Ye,s'' for ``Yes,'' ``wit-
ness?f'' rather than ``witness?,'' ``basically, m'' rather than
``basically,'' and words which the context shows are wrong,
such as ``tow'' instead of ``two,'' ``you'' rather than
``your,'' ``too'' when it should be ``two,'' and similar errors.
Ordinarily it is sufficient for such motions to focus on errors
that can cause confusion if not corrected.I grant the General Counsel's motion to correct except inthe following respects. In the first item, the General Coun-
sel's citation to (volume 1) page 17 is incorrect, with page217 (2:217:21) probably the intended reference. I grant the
motion as to 2:217:21. I deny the motion respecting ``din-
ner'' at 9:1872:21. The correction for 9:1874:16 should be
``quit,'' not ``quiet.'' At the top of page 4 of the motion,
first item, the correct line should be 23, as in 9:1875:23. The
three corrections for 9:1899 apparently are intended for
9:1894. As to the first of the three, 9:1894:6, the correction
should be ``quit.'' I deny the motion as to the third item,
9:1894:17, for it is not apparent what the correct word
should be. The suggested ``unite'' is not it. (``Offices'' is
probably the correct word, but the error is not critical.) Fi-
nally, the correction for the last item, 9:1917:13, should be
``22 on 6.''There are other errors in the transcript, errors not listed bythe General Counsel, but for the most part the correct word,
spelling, meaning, or speaker is clear from the context. In
fairness, I should note that some wrong-word errors in some
of our proceedings are the fault of the speaker. Ordinarily,
however, a court reporter notes this with a ``[sic].''A couple of the other errors here could cause confusion.At 8:1525:6, the reference to Joint Exhibit 40 should be to
Joint Exhibit 3. At 8:1529:23, correct ``should be'' to
``should not be.'' Delete 9:1840:4±6 (and the index reference
for received at 9:1761) where the court reporter records Joint
Exhibit 5 as being received in evidence. The preceding ex-
amination concerned General Counsel Exhibit 140, an affida-
vit, and the receipt at 9:1840:2±3 is of a stipulation, not an
exhibit. Joint Exhibit 5 was received at 6:1255. Delete 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9:1843:8±10 where the court reporter shows General Coun-sel's Exhibit 140 being received in evidence (and delete the
index reference, for received, at 9:1761). Again, it was a
stipulation that was received in evidence. General Counsel's
Exhibit 140, an affidavit, was never offered or received in
evidence and it is not contained in the official exhibits fold-
er.CONCLUSIONSOF
LAW1. By selectively and disparately (beginning in March1993) enforcing (against union supporters) its rule requiring
employees to seek their supervisor's permission before leav-
ing their work area, Respondent FPC has violated Section
8(a)(1) of the Act.2. By issuing, on June 7, 1993, Donald McLean a finalwarning and a 2-day suspension, Respondent FPC has vio-
lated Section 8(a)(3) and (1) of the Act.3. By unilaterally changing, effective May 24, 1993, theestablished policy on vacations, grievance procedure, nego-tiating with the Union respecting payment of wages to em-
ployee members of the Union's negotiating committee, and
use of bulletin boards, Respondent FPC has violated Section
8(a)(5) and (1) of the Act.4. Respondent FPC has not violated the Act in the otherrespects alleged.5. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7).REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Because Respondent has discriminatorily suspended Don-ald McLean for 2 days (and it appearing that he was rein-
stated), it must make him whole for any loss of earnings and
other benefits, computed on a quarterly basis from date of
suspension to date of proper offer of reinstatement, less any
net interim earnings, as prescribed in F.W. Woolworth Co.,90 NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).FPC made unilateral changes effective May 24, 1993, re-specting vacations, the grievance procedure, paying employee
members of the Union's negotiating committee, and bulletin
boards. To the extent FPC has not already done so, it must
rescind such changes and restore the conditions and practices
that were changed. Respecting payment of wages to a num-
ber of members of the Union's negotiating committee, FPC
must rescind its unilateral action of May 24 and, on request,
must bargain with the Union respecting such payments, ef-
fective for the negotiations which began (or resumed) June
7, 1993.[Recommended Order omitted from publication.]